Execution Version


Published CUSIP Number:
Deal CUSIP: 50247YAC7
Term Loan CUSIP: 50247YAD5


THREE-YEAR CREDIT AGREEMENT
among
logo.jpg [logo.jpg]


LYB AMERICAS FINANCE COMPANY LLC,
as Borrower,


LYONDELLBASELL INDUSTRIES N.V.,
as Guarantor,


VARIOUS LENDERS
FROM TIME TO TIME PARTY HERETO
and
BANK OF AMERICA, N.A.,
as Administrative Agent


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A., JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,


CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH, MIZUHO BANK, LTD., MORGAN
STANLEY SENIOR FUNDING, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents


March 29, 2019





--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
 
 
Page
ARTICLE 1
DEFINITIONS; INTERPRETATION
Section 1.01.
 
Definitions
 
1
Section 1.02.
 
Interpretation
 
18
Section 1.03.
 
Change in Accounting Principles
 
18
Section 1.04.
 
References to Agreements, Laws, etc
 
18
Section 1.05.
 
Interest Rates
 
19
 
 
 
 
 
ARTICLE 2
THE TERM LOAN FACILITY
Section 2.01.
 
Term Loans
 
19
Section 2.02.
 
Reserved
 
19
Section 2.03.
 
Applicable Interest Rates
 
19
Section 2.04.
 
Manner of Borrowing Loans and Designating Applicable Interest Rates
 
19
Section 2.05.
 
Minimum Borrowing Amounts for Eurodollar Rate Loans; Maximum Eurodollar Rate
Loans
 
21
Section 2.06.
 
Repayment of Loans
 
21
Section 2.07.
 
Prepayments
 
21
Section 2.08.
 
Payments
 
22
Section 2.09.
 
Evidence of Indebtedness
 
23
Section 2.10.
 
Defaulting Lenders
 
23
Section 2.11.
 
Termination or Reduction of Commitments
 
24
Section 2.12.
 
Fees
 
25
 
 
 
 
 
ARTICLE 3
CONDITIONS PRECEDENT
Section 3.01.
 
Effectiveness
 
25
Section 3.02.
 
All Credit Extensions
 
26
 
 
 
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.01.
 
Organization and Qualification
 
27
Section 4.02.
 
Authority and Enforceability
 
27
Section 4.03.
 
Approvals
 
27
Section 4.04.
 
Financial Reports
 
27
Section 4.05.
 
No Material Adverse Change
 
27
Section 4.06.
 
Litigation and Other Controversies
 
28
Section 4.07.
 
True and Complete Disclosure
 
28
Section 4.08.
 
Use of Proceeds; Margin Stock
 
28
Section 4.09.
 
Taxes
 
28
Section 4.10.
 
ERISA
 
28
Section 4.11.
 
Significant Subsidiaries
 
28
Section 4.12.
 
Compliance with Laws
 
29
Section 4.13.
 
Environmental Matters
 
29
Section 4.14.
 
Investment Company
 
29
Section 4.15.
 
Intellectual Property
 
29
Section 4.16.
 
Good Title
 
29
Section 4.17.
 
OFAC
 
29



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
 
 
Page
Section 4.18.
 
Taxpayer Identification Number; Other Identifying Information
 
29
Section 4.19.
 
Anti-Corruption Laws
 
30
Section 4.20.
 
Not an EEA Financial Institution
 
30
Section 4.21.
 
Beneficial Ownership
 
30
 
 
 
 
 
ARTICLE 5
COVENANTS
Section 5.01.
 
Information Covenants
 
30
Section 5.02.
 
Inspections
 
31
Section 5.03.
 
Maintenance of Property and Insurance
 
32
Section 5.04.
 
Preservation of Existence, Etc
 
32
Section 5.05.
 
Compliance with Laws
 
32
Section 5.06.
 
ERISA
 
32
Section 5.07.
 
Payment of Taxes
 
32
Section 5.08.
 
Books and Records
 
33
Section 5.09.
 
Secured Debt
 
33
Section 5.10.
 
Restrictions on Subsidiary Debt
 
34
Section 5.11.
 
Consolidation, Merger, Sale of Assets, Etc
 
35
Section 5.12.
 
Dividends and Certain Other Restricted Payments
 
36
Section 5.13.
 
Burdensome Agreements
 
36
Section 5.14.
 
Transactions with Affiliates
 
38
Section 5.15.
 
Maximum Leverage Ratio
 
38
Section 5.16.
 
Sanctions
 
38
Section 5.17.
 
Anti-Corruption Laws
 
39
 
 
 
 
 
ARTICLE 6
EVENTS OF DEFAULT AND REMEDIES
Section 6.01.
 
Events of Default
 
39
Section 6.02.
 
Non-Bankruptcy Defaults
 
40
Section 6.03.
 
Bankruptcy Defaults
 
41
Section 6.04.
 
Notice of Default
 
41
 
 
 
 
 
ARTICLE 7
CHANGES IN CIRCUMSTANCES AND CONTINGENCIES
Section 7.01.
 
Funding Loss Indemnity
 
41
Section 7.02.
 
Illegality
 
41
Section 7.03.
 
Inability to Determine Rates
 
42
Section 7.04.
 
Increased Costs; Reserves On Eurodollar Rate Loans
 
44
Section 7.05.
 
Mitigation Obligations
 
45
Section 7.06.
 
Substitution of Lenders
 
46
 
 
 
 
 
ARTICLE 8
THE ADMINISTRATIVE AGENT
Section 8.01.
 
Appointment and Authority
 
47
Section 8.02.
 
Rights as a Lender
 
47
Section 8.03.
 
Exculpatory Provisions
 
47
Section 8.04.
 
Reliance by Administrative Agent
 
48
Section 8.05.
 
Delegation of Duties
 
48



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
 
 
Page
Section 8.06.
 
Resignation of Administrative Agent
 
48
Section 8.07.
 
Non-Reliance on Administrative Agent and Other Lenders
 
49
Section 8.08.
 
No Other Duties, Etc
 
49
Section 8.09.
 
Release of Guarantors
 
49
Section 8.10.
 
Certain ERISA Matters
 
49
 
 
 
 
 
ARTICLE 9
MISCELLANEOUS
Section 9.01.
 
Taxes
 
50
Section 9.02.
 
No Waiver, Cumulative Remedies
 
55
Section 9.03.
 
Non-Business Days
 
55
Section 9.04.
 
Survival of Representations
 
55
Section 9.05.
 
Survival of Indemnities
 
55
Section 9.06.
 
Sharing of Payments
 
55
Section 9.07.
 
Notices; Effectiveness; Electronic Communication
 
56
Section 9.08.
 
Counterparts
 
57
Section 9.09.
 
Successors and Assigns
 
57
Section 9.10.
 
Amendments
 
60
Section 9.11.
 
Headings
 
61
Section 9.12.
 
Expenses; Indemnity; Damage Waiver
 
61
Section 9.13.
 
Setoff
 
63
Section 9.14.
 
Payments Set Aside
 
63
Section 9.15.
 
Treatment of Certain Information; Confidentiality
 
64
Section 9.16.
 
Entire Agreement
 
64
Section 9.17.
 
Severability of Provisions
 
65
Section 9.18.
 
Construction
 
65
Section 9.19.
 
USA Patriot Act
 
65
Section 9.20.
 
Governing Law; Jurisdiction; Etc
 
65
Section 9.21.
 
WAIVER OF JURY TRIAL
 
66
Section 9.22.
 
No Advisory or Fiduciary Responsibility
 
66
Section 9.23.
 
Qualified Person
 
67
Section 9.24.
 
Agent for Services Of Process
 
67
Section 9.25.
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
67
Section 9.26.
 
Collateral
 
67
 
 
 
 
 
ARTICLE 10
COMPANY GUARANTY
Section 10.01.
 
The Guaranty
 
67
Section 10.02.
 
Guaranty Unconditional
 
68
Section 10.03.
 
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
 
68
Section 10.04.
 
Waiver by the Company
 
68
Section 10.05.
 
Subrogation
 
68
Section 10.06.
 
Stay of Acceleration
 
69





iii



--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibit A    —    Notice of Borrowing
Exhibit B    —    Notice of Continuation/Conversion
Exhibit C    —    Note
Exhibit D    —    Assignment and Assumption
Exhibit E    —    Form of Guaranty
Exhibit F    —    Forms of Tax Compliance Certificates


Schedule 1(a)    —    Commitments
Schedule 4.11    —    Significant Subsidiaries
Schedule 5.01    —    Internet Website Address
Schedule 9.07    —    Administrative Agent’s Office; Certain Addresses for
Notices










iv



--------------------------------------------------------------------------------






THREE-YEAR CREDIT AGREEMENT
This THREE-YEAR CREDIT AGREEMENT is entered into as of March 29, 2019, by and
among LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY LLC, a Delaware limited liability company (the
“Borrower”), the various institutions from time to time party to this Agreement
as lenders (the “Lenders”), and BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent.
RECITALS:
A.    The Borrower has requested that the Lenders provide a three-year delayed
draw senior term loan credit facility on the terms and subject to the conditions
set forth in this Agreement.
B.    The Lenders are willing to provide such credit facility as set forth in
this Agreement.
The parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS; INTERPRETATION
Section 1.01.    Definitions. The following terms when used herein shall have
the following meanings:
“Administrative Agent” means Bank of America, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 8.06 hereof.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.07, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Lender” is defined in Section 7.06 hereof.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.
“Agent Parties” is defined in Section 9.07(c) hereof.
“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all the Lenders at such time.
“Agreement” means this Three-Year Credit Agreement.





--------------------------------------------------------------------------------







“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and all other similar legislation governing
bribery or corruption, in each case, as applicable to the Company or its
Subsidiaries from time to time.
“Applicable Margin” means, with respect to Base Rate Loans, Eurodollar Loans and
the ticking fees payable under Section 2.12 hereof, the rates per annum
determined in accordance with the following schedule:
Level
Debt Rating
Applicable Margin  
For Base Rate 
Loans
Applicable Margin
For Eurodollar  
Loans
Applicable Margin
For
Ticking Fee
I
≥ A/A2
0.000%
0.875%
0.075%
II
= A-/A3
0.000%
1.000%
0.100%
III
= BBB+/Baa1
0.125%
1.125%
0.125%
IV
= BBB/Baa2
0.250%
1.250%
0.150%
V
= BBB-/Baa3
0.500%
1.500%
0.200%
VI
≤ BB+/Ba1
0.750%
1.750%
0.250%

The credit ratings to be utilized for purposes of this definition are those
assigned to the senior unsecured long term debt securities of the Company
without third party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The rating in effect at any
date is that in effect (when first announced by the applicable rating agency) at
the close of business on such date. If the ratings are split, the applicable
pricing will be based upon the higher rating assigned by S&P or Moody’s;
provided that if the rating differential is more than one notch, the applicable
pricing will be based on a rating one notch lower than the higher rating. If
only one of S&P and Moody’s shall have a rating in effect, the pricing level
shall be determined by reference to the available rating. If the Company does
not have a rating from either of S&P or Moody’s in effect, then Level VI shall
apply.
If the rating system of S&P or Moody’s shall change, or if both such rating
agencies shall cease to be in the business of rating corporate debt obligations,
the Company and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Citibank, N.A., JPMorgan Chase Bank, N.A. and Wells Fargo
Securities, LLC, each in their capacity as a joint lead arranger and bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.09), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


2



--------------------------------------------------------------------------------





“Authorized Representative” means those persons shown on the list of officers
provided pursuant to Section 3.01 hereof or on any update of any such list
provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.
“Availability Period” means the period from and including the Closing Date to
and including the earlier of (a) December 31, 2019 and (b) the date on which the
Commitments are terminated in whole pursuant to Sections 2.11, 6.02 or 6.03
hereof.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate in effect on such day
for a Borrowing of Eurodollar Rate Loans in U.S. Dollars with an Interest Period
of one month (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 7.03 hereof, then the Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above. If
the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
2.03(a) hereof. All Base Rate Loans shall be denominated in U.S. Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” means, as to any Person, the board of directors, the
supervisory board and/or the management board (as the context requires with
respect to the Company), or the equivalent governing body (or, if such Person is
a partnership or limited liability company, the board of directors or other
governing body of the general partner, member or manager of such Person) or any
duly authorized committee thereof.
“Borrower” has the meaning specified in the introductory paragraph hereto.


3



--------------------------------------------------------------------------------





“Borrower stock disposition” is defined in Section 5.11 hereof.
“Borrowing” means Loans of a single type advanced, continued for an additional
Interest Period, or converted from a different type into such type on a single
date and, in the case of Eurodollar Rate Loans, for a single Interest Period.
Borrowings of Loans are made and maintained ratably from each of the Lenders
according to their Percentages. A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loan to the other, all as requested by the Borrower pursuant to Section 2.04(a)
hereof.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
The Netherlands, and if such day relates to any interest rate settings as to a
Eurodollar Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan, such
day is also a day on which dealings in deposits in U.S. Dollars are conducted by
and between banks in the London interbank eurodollar market.
“Capital Lease” means any lease of property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capital Stock” means:
(a)    in the case of a corporation, corporate stock or shares;
(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(c)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq.
“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender who becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement),
of any of the following: (a) the adoption of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or


4



--------------------------------------------------------------------------------





directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:
(a)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any Person other than the Company or one of its
Subsidiaries; or
(b)    the Company becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of
acquisition, merger, amalgamation, consolidation, transfer, conveyance or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than 50%
of the total voting power of the Voting Stock of the Company, other than by
virtue of the imposition of a holding company, or the reincorporation of the
Company in another jurisdiction, so long as the beneficial owners of the Voting
Stock of the Company immediately prior to such transaction hold a majority of
the voting power of the Voting Stock of such holding company or reincorporation
entity immediately thereafter.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.01 shall be satisfied.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans pursuant to Section 2.01 hereof in the amount set forth opposite such
Lender’s name on Schedule 1(a) under the caption “Commitment”, as the same may
be modified from time to time pursuant to the terms of this Agreement.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, net income (or net loss) (before
discontinued operations) plus the sum of (a) Consolidated Interest Expense, (b)
income tax expense, (c) depreciation expense, (d) amortization expense, (e) any
non-cash losses or expenses from (i) any unusual, extraordinary or otherwise
non-recurring items, (ii) any lower of cost or market inventory charges and any
fixed or intangible asset or joint venture impairment charges, (iii) currency
translation losses (net of any gains) (including any net loss resulting from
hedges for currency exchange risk entered into in relation to Indebtedness) or
(iv) stock option plans, employee benefit plans, compensation charges or
post-employment benefit plans, or other stock-based compensation, (f) any fees,
debt issuance and tender offer costs and commissions incurred in connection with
this Agreement, any receivables financing, the issuance or refinancing or
repurchase of notes, and any other issuance of Indebtedness and (g) in an amount
not to exceed U.S. $50,000,000 in any fiscal quarter, cash restructuring and
business optimization charges, and minus the sum of the amounts for such period
of any non-cash income tax benefits and any non-cash income or gains from any
unusual, extraordinary or otherwise non-


5



--------------------------------------------------------------------------------





recurring items, in each case determined on a consolidated basis for the Company
and its Subsidiaries in accordance with GAAP and in each case to the extent such
amounts were included in the calculation of net income. For the purpose of
calculating Consolidated EBITDA for any period, if during such period the
Company or any Subsidiary shall have made an acquisition or a disposition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such acquisition or disposition, as the case may be,
occurred on the first day of such period.
“Consolidated Interest Expense” means, for any period, the consolidated interest
expense (net of interest income for such period) of the Company and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, to the extent such expense was deducted in computing its consolidated
net income, including, without limitation:
(a)     amortization of original issue discount;
(b)     the interest component of Capitalized Lease Obligations paid, accrued
and/or scheduled to be paid or accrued;
(c)     net payments and receipts (if any) pursuant to interest rate hedging
obligations;
(d)     consolidated capitalized interest of the Company and its Subsidiaries
for such period, whether paid or accrued; and
(e)     the interest portion of any deferred payment obligation;
but excluding, in each case, any fees, debt issuance and tender offer costs and
commissions incurred in connection with this Agreement, any receivables
financing, the issuance or refinancing or repurchase of notes and any other
issuance of Indebtedness.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.
“Consolidated Net Tangible Assets” means the Total Assets of the Company and its
Subsidiaries less goodwill and intangibles (other than intangibles arising from,
or relating to, intellectual property, licenses or permits (including, but not
limited to, emissions rights) of the Company and its Subsidiaries), in each case
calculated in accordance with GAAP, provided, that in the event that the Company
or any of its Subsidiaries assumes or acquires any assets in connection with the
acquisition by the Company and its Subsidiaries of another Person subsequent to
the date as of which the Consolidated Net Tangible Assets is being calculated
(the “Balance Sheet Date”) but prior to the event for which the calculation of
the Consolidated Net Tangible Assets is made, then the Consolidated Net Tangible
Assets shall be calculated giving pro forma effect to such assumption or
acquisition of assets, as if the same had occurred on or prior to the Balance
Sheet Date.
“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth


6



--------------------------------------------------------------------------------





or solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable principal amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
“Credit Extension” means the advancing of any Loan.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the Dutch
Bankruptcy Act (Faillissementswet), and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, faillissement, or similar debtor
relief Laws of the United States, The Netherlands or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition the occurrence of which (a) constitutes
an Event of Default or (b) would, with the passage of time or the giving of
notice, or both, constitute an Event of Default.
“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed to perform its obligation to fund any
portion of its Loans within three Business Days of the date required to be
funded by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Company or the Administrative Agent in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after written request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent, that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans, (d)
otherwise has failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or (e) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Laws, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that, for the avoidance
of doubt, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or direct or
indirect parent company thereof by a Governmental Authority; provided, further,
that if any Lender becomes the subject of a precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority under


7



--------------------------------------------------------------------------------





or based on the law of the country where such Lender is subject to home
jurisdiction supervision and applicable Law requires that such appointment not
be publicly disclosed, then such Lender shall only become a Defaulting Lender at
the time the legal restriction on such public disclosure ceases to apply or such
appointment becomes public knowledge, whichever occurs first; provided, however,
that, in any such case described in the two preceding provisos, such action or
appointment does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Delayed Draw Funding Date” is defined in Section 2.01 hereof.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“disposed group” is defined in Section 5.11 hereof.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default under
Section 6.01(a), (j) or (k) has occurred and is continuing, the Company (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Subsidiaries.
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, or


8



--------------------------------------------------------------------------------





liability under, any Environmental Law, (b) in connection with any Hazardous
Material or (c) from any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
“Environmental Law” means any current or future Law pertaining to (a) the
protection of the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” is defined in Section 7.04(e) hereof.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for U.S. Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day.
If the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
“Eurodollar Rate Loan” means a Loan bearing interest at a rate based on clause
(a) of the definition of “Eurodollar Rate”. All Eurodollar Rate Loans shall be
denominated in U.S. Dollars.
“Event of Default” means any event or condition identified as such in Section
6.01 hereof.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated,
including gross margin taxes), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any U.S. federal or


9



--------------------------------------------------------------------------------





United Kingdom withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 7.06) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 9.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 9.01(e),
(d) any U.S. federal backup withholding imposed pursuant to Section 3406 of the
Code (or any successor provision) and (e) any withholding Taxes imposed pursuant
to FATCA.
“Existing Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of June 5, 2014 among the Borrower, the Company, the
lenders party thereto and Bank of America, N.A., as administrative agent (as
amended, amended and restated, supplemented or modified from time to time).
“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, (b) any treaty, law, regulation or
other official guidance enacted in any jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, with the purpose (in either case) of facilitating the
implementation of clause (a) above, or (c) any agreement pursuant to the
implementation of clauses (a) or (b) above with the United States Internal
Revenue Service, the United States government or any governmental or taxation
authority.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means the respective Fee Letters dated February 1, 2019 entered
into by the Company, the Borrower and the Arrangers in connection with this
Agreement.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means each Subsidiary of the Company which is organized
under the Laws of a jurisdiction other than the United States of America or any
state thereof or the District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


10



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles as in effect in the United
States as set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantor” means (a) the Company and (b) each Subsidiary of the Company which
is party to a Guaranty, for so long as it remains party to a Guaranty. As of the
Closing Date, the Company is the only Guarantor.
“Guaranty” means a Guaranty Agreement executed after the Closing Date
substantially in the form of Exhibit E.
“Hazardous Material” means (a) any “hazardous substance” as defined in CERCLA
and (b) any material classified or regulated as “hazardous” or “toxic” or words
of like import pursuant to an Environmental Law.
“Indebtedness” means, with respect to any Person:
(a)    the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (i) in respect of borrowed money, (ii) (x) evidenced
by bonds, notes, debentures or similar instruments or (y) drawn under letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof), (iii) representing the deferred and unpaid
purchase price of any property (except any such balance that (1) constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business, (2) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and (3)
liabilities accrued in the ordinary course of business), which purchase price is
due more than six months after the date of placing the property in service or
taking delivery and title thereto, (iv) in respect of Capitalized Lease
Obligations, or (v) representing any hedging obligations, if and to the extent
that any of the foregoing indebtedness (other than letters of credit and hedging
obligations) would appear as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP;
(b)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (a) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and
(c)    to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (i) the fair market value of such asset
at such date of determination, and (ii) the amount of such Indebtedness of such
other Person;


11



--------------------------------------------------------------------------------





provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money, (b) deferred or prepaid
revenues, (c) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, or (d) obligations under or in respect of a Qualified
Receivables Financing.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” is defined in Section 9.12(a) hereof.
“Information” is defined in Section 9.15 hereof.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to each Eurodollar Rate Loan, the last day of each Interest Period applicable
thereto, and if such Interest Period is longer than three months, each
three-month anniversary of the first day of such Interest Period.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or any other period of time not exceeding twelve months, if all Lenders confirm
to the Administrative Agent that deposits of a corresponding maturity are
available to them in the London interbank market) thereafter, as selected by the
Borrower; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the issuer
rating of such Person, if any exists, from Moody’s is Baa3 or higher.
“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, association, partnership or any other entity which, in each
case, is not a Subsidiary but in which the Company or a Subsidiary has a direct
or indirect equity or similar interest.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests,


12



--------------------------------------------------------------------------------





licenses, authorizations and permits of, and binding and enforceable agreements
with, any Governmental Authority, in each case whether or not having the force
of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Company and the Administrative Agent which office may include any Affiliate of
such Lender or any such domestic or foreign branch of such Lender or such
Affiliate. If the context so requires, each reference to a Lender shall include
its applicable Lending Office. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Rate Loans to reduce any liability of the Borrower to such Lender under Section
7.04 hereof or to avoid the unavailability of Eurodollar Rate Loans under
Section 7.03 hereof, so long as such designation is not disadvantageous to the
Lender.
“Leverage Ratio” means, on any date, the ratio of Total Funded Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or are required to have been delivered) pursuant to Section 5.01(a)
or (b).
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 7.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 7.03(c).
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Loan” means the loans provided for by Section 2.01 hereof, whether outstanding
as a Base Rate Loan or Eurodollar Rate Loan or otherwise as permitted hereunder,
each of which is a “type” of Loan hereunder.
“Loan Documents” means this Agreement, the Notes, each Guaranty (if any), the
Fee Letters and each other instrument or document to be executed or delivered by
any Loan Party hereunder or thereunder or otherwise in connection therewith.
“Loan Party” means the Borrower and each Guarantor.
“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, property or financial condition
of the Company and its Subsidiaries taken as a whole; or (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
payment obligations under any Loan Document to which it is a party.


13



--------------------------------------------------------------------------------





“Material Plan” is defined in Section 6.01(h) hereof.
“Maturity Date” means March 29, 2022.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Non-Guarantor Subsidiary” means a Subsidiary that is not a Loan Party.
“Non-Guarantor Subsidiary Debt” is defined in Section 5.10 hereof.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Notice of Borrowing” means a notice of a Borrowing which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Representative of the
Borrower.
“Notice of Continuation/Conversion” means a notice of a conversion of Loans from
Eurodollar Rate Loans to Base Rate Loans or Base Rate Loans to Eurodollar Rate
Loans, or a continuation of Eurodollar Rate Loans, which shall be substantially
in the form of Exhibit B or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Representative of the
Borrower.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party thereof of any proceeding under
any Debtor Relief Law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or participation (other
than an assignment made pursuant to Section 7.06).
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


14



--------------------------------------------------------------------------------





“Participant” is defined in Section 9.09(c) hereof.
“Participant Register” is defined in Section 9.09(c) hereof.
“Patriot Act” is defined in Section 3.01(j) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the sum of the Aggregate Commitments
and the Outstanding Amount of the Loans represented by the sum of such Lender’s
Commitment and the principal amount of such Lender’s Loans at such time. The
initial Percentage of each Lender is set forth opposite the name of such Lender
on Schedule 1(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization, Governmental Authority
or any other entity or organization.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Person” means an institution that is both (a) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, and (b) both (i) a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act of 1940 and the rules promulgated
thereunder and (ii) not formed or operated for the purpose of acquiring an
interest in this Agreement or in other securities of the Borrower.
“Qualified Receivables Financing” means the securitization of accounts
receivables and related assets of the Company or any of its Subsidiaries on
customary market terms (including, without limitation, Standard Securitization
Undertakings and a Receivables Repurchase Obligation) as determined in good
faith by the Company to be in the aggregate commercially fair and reasonable to
the Company and such Subsidiaries taken as a whole; provided, however, that the
aggregate principal amount of Indebtedness under all Qualified Receivables
Financings shall not exceed U.S. $2,000,000,000 at any one time outstanding.
“Receivables Repurchase Obligation” means any obligation of a seller or servicer
of receivables in a Qualified Receivables Financing to repurchase or purchase
receivables arising as a result of a breach of a representation, warranty or
covenant or otherwise, including as a result of a receivable or portion thereof
becoming


15



--------------------------------------------------------------------------------





subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to such seller or servicer.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” is defined in Section 9.09(b) hereof.
“Regulation U” means Regulation U issued by the FRB, as in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.
“Required Lenders” means, as of the date of determination thereof, Lenders
having Loans and Commitments representing more than 50% of the Outstanding
Amount of the Loans and the Aggregate Commitments; provided that the portion of
the Outstanding Amount of the Loans and the Aggregate Commitments held or deemed
held by any Defaulting Lender shall, so long as such Lender is a Defaulting
Lender, be excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” shall mean, with respect to any Person, any of the
President, Chairman, Chief Executive Officer, Chief Operating Officer, Vice
Chairman, any Executive Vice President, Chief Financial Officer, General
Counsel, Chief Legal Officer, Treasurer or Assistant Treasurer of such Person,
or any other person that acts as the principal executive officer, principal
financial officer, principal accounting officer or treasurer of such Person.
Notwithstanding the foregoing, “Responsible Officer” also means any member of
the Board of Directors of the Company and any person who has been appointed an
attorney-in-fact by a resolution of the Board of Directors of the Company so
long as the power of attorney granted by such resolution remains in effect.
“Restricted Payment” is defined in Section 5.12 hereof.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Scheduled Unavailability Date” has the meaning specified in Section 7.03(c).
“SEC” means the Securities and Exchange Commission or any governmental agencies
substituted therefor.


16



--------------------------------------------------------------------------------





“Significant Subsidiary” means any Subsidiary that (a) is a Loan Party or (b)
would be a “significant subsidiary” of the Company within the meaning of Rule
1-02 under Regulation S-X promulgated by the SEC (or any successor provision).
“Specified Assets” of any Person means all of the property and assets of such
Person, other than Margin Stock.
“Standard Securitization Undertakings” means representations, warranties,
undertakings, covenants, indemnities and guarantees of performance entered into
by the Company or any Subsidiary which the Company has determined in good faith
to be customary in a Qualified Receivables Financing.
“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
(b) any partnership, joint venture or limited liability company of which (x)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity, or (c) with respect to the
Company, for so long as the Company or any of its Subsidiaries, individually or
in the aggregate, has at least a 50% ownership interest in Lyondell Covestro
Manufacturing Maasvlakte V.O.F., Lyondell Covestro Manufacturing Maasvlakte
V.O.F. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
“Successor Loan Party” is defined in Section 5.11(b) hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Assets” means the total consolidated assets of the Company and its
Subsidiaries, without giving effect to any amortization of the amount of
intangible assets since June 5, 2014, as shown on the most recent balance sheet
required to be delivered pursuant to Section 5.01.
“Total Funded Debt” means, at any time the same is to be determined,
Indebtedness of the type set forth in clauses (a)(i) through (iv) and, to the
extent it relates to Indebtedness of such type, clauses (b) and (c) of the
definition thereof, of the Company and its Subsidiaries at such time, if and to
the extent it would appear as a liability upon the consolidated balance sheet
(excluding the footnotes thereto) of the Company and its Subsidiaries prepared
in accordance with GAAP.
“Trade Date” is defined in Section 9.09(a)(i)(B) hereof.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“U.S. Dollars” and “U.S. $” each means the lawful currency of the United States
of America.


17



--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
9.01(e)(ii)(B)(III).
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other equity
interests having such power only by reason of the happening of a contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to New York, New York time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement. Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
Section 1.03.    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 4.04 hereof and
such change shall result in a change in the calculation or operation of any
financial covenant, requirement, standard or term found in this Agreement,
either the Company or the Required Lenders may by notice to the Lenders and the
Company, respectively, require that the Lenders and the Company negotiate in
good faith to amend such covenant, requirement, standard and term so as
equitably to reflect such change in accounting principles, with the desired
result being that the criteria for evaluating the financial condition of the
Company and its Subsidiaries shall be the same as if such change had not been
made. No delay by the Company or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles. Until any such covenant, standard,
or term is amended in accordance with this Section 1.03, financial covenants
shall be computed and determined in accordance with GAAP in effect prior to such
change in accounting principles. Notwithstanding any change in GAAP which would
have the effect of treating any lease properly accounted for as an operating
lease prior to such accounting change as a capital lease after giving effect to
any such accounting change, for all purposes of calculating Indebtedness for any
purpose under this Agreement, the Loan Parties shall continue to make such
determinations and calculations with respect to all leases (whether then in
existence or thereafter entered into) in accordance with GAAP (as it relates to
such issue) as in effect prior to such change and consistent with their past
practices.
Section 1.04.    References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Loan Documents) and other contractual


18



--------------------------------------------------------------------------------





instruments shall be deemed to include all subsequent amendments, supplements,
modifications, extensions, restructurings, renewals, restatements, refinancings
or replacements in whole or in part, but only to the extent that such
amendments, supplements, modifications, extensions, restructurings, renewals,
restatements, refinancings or replacements are not prohibited by the Loan
Documents; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.05.    Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any
comparable or successor rate thereto.
ARTICLE 2
THE TERM LOAN FACILITY
Section 2.01.    Term Loans. Each Lender severally agrees, on the terms and
conditions of this Agreement, to make Loans to the Borrower in U.S. Dollars from
time to time on any Business Day during the Availability Period in a maximum of
six separate advances (the date of each such advance, a “Delayed Draw Funding
Date”), in an aggregate principal amount not to exceed the Commitment of such
Lender (immediately prior to giving effect to the making of such Loan), which
Loans (a) once prepaid or repaid, may not be reborrowed and (b) may be converted
from Loans of one type into Loans of another type (as provided in Section 2.04)
or may be continued as Loans of the same type (as provided in Section 2.04).
Each Borrowing shall consist of Loans made simultaneously by the Lenders in
accordance with their respective Percentages. Each Lender’s Commitment shall be
reduced without further action on each Delayed Draw Funding Date to reflect the
remaining unused Commitment of such Lender available to be drawn and to give
effect to the funding of such Lender’s Loan funded on such date. Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
Section 2.02.    Reserved.
Section 2.03.    Applicable Interest Rates. (I) Base Rate Loans. Subject to the
provisions of clause (c) below, each Base Rate Loan shall bear interest
(computed on the basis of a year of 365 or 366 days, as applicable, and the
actual days elapsed) on the unpaid principal amount of such Loan from the date
such Loan is advanced or created by conversion from a Eurodollar Rate Loan until
the Maturity Date at a rate per annum equal to the sum of (i) the Applicable
Margin plus (ii) the Base Rate from time to time in effect, payable in arrears
on each Interest Payment Date and on the Maturity Date.
(a)    Eurodollar Rate Loans. Subject to the provisions of clause (c) below,
each Eurodollar Rate Loan shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until the
Maturity Date at a rate per annum equal to the sum of (i) the Applicable Margin
plus (ii) the Eurodollar Rate applicable for such Interest Period, payable in
arrears on each Interest Payment Date and on the Maturity Date.
(b)    Default Rate. Any overdue principal of or interest on any Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to 2.0% plus the rate otherwise applicable to such Loan as provided in this
Section 2.03.
Section 2.04.    Manner of Borrowing Loans and Designating Applicable Interest
Rates. (I) Notice to the Administrative Agent. Each Borrowing of Loans, each
conversion of Loans from Base Rate Loans to


19



--------------------------------------------------------------------------------





Eurodollar Rate Loans and Eurodollar Rate Loans to Base Rate Loans, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given (x) by
telephone, (y) in the case of any such Borrowing, by a Notice of Borrowing, or
(z) in the case of any such conversion or continuation, by a Notice of
Continuation/Conversion; provided that any telephone notice must be confirmed
promptly by delivery to the Administrative Agent of a Notice of Borrowing or
Notice of Continuation/Conversion, as applicable. Each such Notice of Borrowing
or Notice of Continuation/Conversion, as applicable, must be received by the
Administrative Agent by no later than 12:00 noon: (i) at least three Business
Days before the date on which the Borrower requests the Lenders to advance a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans and (ii) on
the date the Borrower requests the Lenders to advance a Borrowing of or
conversion to Base Rate Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice. All notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, which existing Loans are to be continued or converted, the type of
Loans to comprise such new, continued or converted Borrowing and, if such
Borrowing is to be comprised of Eurodollar Rate Loans, the Interest Period
applicable thereto. The Borrower agrees that the Administrative Agent may rely
on any such telephonic or telecopy notice given by any Person the Administrative
Agent in good faith believes is an Authorized Representative of the Borrower
without the necessity of independent investigation (the Borrower hereby
indemnifying the Administrative Agent from any liability or loss ensuing from
such reliance) and, in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.
(a)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.04(a) above and, if such notice requests such
Lenders to make Eurodollar Rate Loans, the Administrative Agent shall give
notice to the Borrower and each such Lender of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination in
accordance with the provisions of this Agreement.
(b)    Borrower’s Failure to Notify; Automatic Continuations and Conversions;
Defaults. Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. If the Borrower fails to give proper notice of the
continuation or conversion of any outstanding Borrowing of Eurodollar Rate Loans
before the last day of its then current Interest Period within the period
required by Section 2.04(a) or, whether or not such notice has been given, an
Event of Default has occurred and is continuing and the Administrative Agent at
the request of the Required Lenders notifies the Borrower such conversions shall
not be permitted, and such Borrowing is not prepaid in accordance with Section
2.07, such Borrowing shall automatically be converted into a Borrowing of Base
Rate Loans.
(c)    Disbursement of Loans. Not later than 2:00 p.m. on the date of any
requested advance of a new Borrowing, subject to Article 3 hereof, each Lender
shall make available its Loan comprising part of such Borrowing in immediately
available funds at the Administrative Agent’s Office. The Administrative Agent
shall make the proceeds of each new Borrowing available to the Borrower at such
account with such financial institution as the Administrative Agent has
previously agreed with the Borrower in the type of funds received by the
Administrative Agent from the Lenders.
(d)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Loans (or, in the case of any Borrowing of
Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with this Section 2.04


20



--------------------------------------------------------------------------------





(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by this Section
2.04) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (1) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (2) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Loan. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender with
respect to any amount owing under this subsection (e) shall be conclusive,
absent manifest error.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 9.12(b) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.12(b) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.12(b).
Section 2.05.    Minimum Borrowing Amounts for Eurodollar Rate Loans; Maximum
Eurodollar Rate Loans. Each Borrowing of Eurodollar Rate Loans shall be in an
amount not less than U.S. $5,000,000 or a larger multiple of U.S. $1,000,000.
Without the Administrative Agent’s consent, there shall not be more than twelve
(12) Borrowings of Eurodollar Rate Loans outstanding hereunder at any one time.
Section 2.06.    Repayment of Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date, together with accrued interest thereon.
Section 2.07.    Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Loans in whole or in part without premium or penalty (except as set forth in
Section 7.01); provided that (i) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent no later than 11:00 a.m. (x) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans, or (y) on the date of prepayment of Base
Rate Loans (or, in each case, such shorter period of time then agreed to by the
Administrative Agent), and (ii) any prepayment of Loans shall be in a principal
amount not less than $5,000,000, or if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Loans to be prepaid. Any prepayment shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 7.01.
If notice of prepayment is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that any notice of
prepayment by the Borrower may be conditioned on the occurrence of any event, in
which case such notice may be revoked by the Borrower (by notice delivered to
the Administrative Agent on or prior to the date of the proposed prepayment) if
such condition is not satisfied.


21



--------------------------------------------------------------------------------





Unless the Borrower otherwise directs, prepayments of Loans under this Section
2.07 shall be applied first to Borrowings of Base Rate Loans until payment in
full thereof with any balance applied to Borrowings of Eurodollar Rate Loans in
the order in which their Interest Periods expire. The Administrative Agent will
promptly advise each Lender of any notice of prepayment it receives from the
Borrower.
Section 2.08.    Payments. (I) Place of Payments. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder and the other Loan
Documents shall be made by the Borrower to the Administrative Agent by no later
than 2:00 p.m. on the due date thereof at the Administrative Agent’s Office (or
such other location as the Administrative Agent may designate to the Borrower)
at such account with such financial institution as the Administrative Agent has
previously specified in a notice to the Borrower for the benefit of the Lender
or Lenders entitled thereto. Any payments received after such time shall be
deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in immediately available funds at the place
of payment. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
ratably to the applicable Lenders and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.
(a)    Funding by Borrower. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate. A notice given by the Administrative Agent with
respect to any amount owing under this Section 2.08 shall be conclusive, absent
manifest error.
(b)    Application of Payments. Anything contained herein to the contrary
notwithstanding, (x) pursuant to the exercise of remedies under Sections 6.02
and 6.03 hereof or (y) after written instruction by the Required Lenders after
the occurrence and during the continuation of an Event of Default, all payments
and collections received in respect of the Obligations by the Administrative
Agent or any of the Lenders shall be remitted to the Administrative Agent and
distributed as follows:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent) due and
payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) due and
payable to the Lenders (including reasonable and documented fees, charges and
disbursements of counsel to the respective Lenders to the extent payable under
Section 9.12 hereof) arising under the Loan Documents and amounts payable under
Section 7.04, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;


22



--------------------------------------------------------------------------------





Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Section 2.09.    Evidence of Indebtedness. The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans to the Borrower in addition to
such accounts or records. Each Lender may attach schedules to such Note and
endorse thereon the date, type (if applicable), amount and maturity of such
Loans and payments with respect thereto.
Section 2.10.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
9.10.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 6 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.13), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Company may request
(so long as no Default exists), to the funding of any Loan in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default exists, to the
payment of any amounts owing to the Company


23



--------------------------------------------------------------------------------





as a result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender was obligated to but has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 3.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders
participating therein on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.10(a)(ii) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender shall not be entitled to receive
any ticking fee pursuant to Section 2.12(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
Section 2.11.    Termination or Reduction of Commitments.
(a)    Voluntary. The Borrower shall have the right at any time and from time to
time, upon three Business Days’ prior written notice to the Administrative Agent
(or such shorter period of time agreed to by the Administrative Agent), to
terminate the Aggregate Commitments in whole or in part, any partial termination
to be in an amount equal to $5,000,000 or a larger multiple of $1,000,000. Any
notice of termination of the Aggregate Commitments delivered by the Borrower may
be conditioned on the occurrence of any event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date of such termination) if such condition is not
satisfied.
(b)    Mandatory. The Aggregate Commitments shall be automatically and
permanently reduced to zero on the last day of the Availability Period.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused portion of the Aggregate Commitments under this Section 2.11. Upon any
reduction of the unused portion of the Aggregate Commitments, the Commitment of
each Lender shall be reduced ratably in accordance with its Percentage. All
ticking fees accrued pursuant to Section 2.12(b) until the effective date of any
termination shall be paid on the effective date of such


24



--------------------------------------------------------------------------------





termination. Any full or partial termination of the Aggregate Commitments
pursuant to this Section 2.11 shall be permanent.
Section 2.12.    Fees.
(a)    Funding Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender, on each Delayed Draw Funding Date, a funding fee in
an amount equal to 0.045% of the aggregate principal amount of the Loans funded
by such Lender on such date, which funding fee will be due and payable in full
on the applicable Delayed Draw Funding Date.
(b)    Ticking Fee. If the full amount of the Aggregate Commitments has not been
funded in accordance with Section 2.01 on or before the date that is 90 days
after the Closing Date, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender (subject to Section 2.10) a ticking fee, which
shall accrue at the Applicable Margin multiplied by the daily unfunded amount of
such Lender’s Commitment for the period from the date that is 90 days after the
Closing Date until the earlier of (i) the date upon which the Loans are funded
in full pursuant to Section 2.01 hereof and (ii) the date upon which the
Availability Period terminates (such date, the “Ticking Fee Maturity Date”).
Such ticking fee shall be due and payable in arrears to the Administrative
Agent, for the account of each Lender in accordance with its Percentage, on the
Ticking Fee Maturity Date.
(c)    Basis of Computation. All fees payable pursuant to this Section 2.12
shall be computed on the basis of a year of 360 days and the actual number of
days elapsed.
ARTICLE 3    
CONDITIONS PRECEDENT
Section 3.01.    Effectiveness. The effectiveness of the Commitments of the
Lenders to make any Credit Extensions hereunder shall be subject to the
condition that the Administrative Agent shall have received the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:
(a)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(b)    a Note duly executed by the Borrower in favor of each Lender that shall
have requested a Note at least two Business Days prior to the Closing Date;
(c)    copies of each Loan Party’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary, Assistant Secretary or other Responsible
Officer;
(d)    copies of resolutions of each Loan Party’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
incumbency certificates and specimen signatures of the persons authorized to
execute such documents on such Loan Party’s behalf, all certified in each
instance by its Secretary, Assistant Secretary or other Responsible Officer;


25



--------------------------------------------------------------------------------





(e)    copies of the certificates of good standing, or the nearest equivalent in
the relevant jurisdiction, for each Loan Party (dated no earlier than 45 days
prior to the date hereof) from the office of the secretary of state or other
appropriate governmental department or agency of the jurisdiction of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;
(f)    a certificate signed by a Responsible Officer of the Company certifying
that the conditions specified in Sections 3.02(a) and (b) are satisfied on the
Closing Date;
(g)    a list of the Authorized Representatives of the Borrower, certified by a
Responsible Officer;
(h)    the fees contemplated by the Fee Letters and the expenses then required
to be paid or reimbursed by the Company hereunder to the extent invoiced at
least three Business Days prior to the Closing Date;
(i)    the favorable written opinion(s) of counsel to each Loan Party in form
and substance reasonably satisfactory to the Administrative Agent; and
(j)    to the extent requested by it in writing to the Company not less than ten
(10) Business Days prior to the Closing Date, (i) each Lender shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), including the
information described in Section 9.19; and (ii) if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall have
delivered, to each Lender that so requests, a Beneficial Ownership
Certification.
Section 3.02.    All Credit Extensions. The obligation of each Lender to make
any Credit Extension shall be subject to the conditions precedent that, at the
time of each such Credit Extension:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents (other than, for all Credit Extensions made after the
Closing Date, the representations and warranties set forth in Sections 4.05,
4.06 and 4.18) shall be true and correct in all material respects (except that
any representation and warranty that is qualified by materiality shall to the
extent so qualified be true and correct in all respects) as of the date of such
Credit Extension, except to the extent the same expressly relate to an earlier
date with respect to which such representations and warranties shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by materiality shall to the extent so qualified be true and
correct in all respects) as of such earlier date;
(b)    no Default shall have occurred and be continuing or would occur as a
result of such Credit Extension; and
(c)    in the case of a Borrowing, the Administrative Agent shall have received
the notice required by Section 2.04 hereof.
Each request for a Credit Extension shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Extension as to the facts
specified in subsections (a) and (b) of this Section.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES


26



--------------------------------------------------------------------------------





The Company and the Borrower (as to itself) represent and warrant to each Lender
and the Administrative Agent that:
Section 4.01.    Organization and Qualification. The Company and each of its
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing (or, in each case, the foreign equivalent, if applicable) under the
Laws of the jurisdiction of its organization, (b) has the power and authority to
transact the business in which it is engaged and proposes to engage and (c) is
duly qualified and in good standing (or, in each case, the foreign equivalent,
if applicable) in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing could not reasonably
be expected to have a Material Adverse Effect.
Section 4.02.    Authority and Enforceability. Each Loan Party has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. The
Loan Documents delivered by each Loan Party have been duly authorized, executed,
and delivered by such Person and constitute legal, valid and binding obligations
of such Person enforceable against it in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar Laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at Law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance thereof by any Loan
Party, (a) contravene or constitute a default under any provision of Law or any
judgment, injunction, order or decree binding upon any Loan Party or any of its
properties or any provision of the organizational documents (e.g., charter,
articles of incorporation or by laws, articles of association or operating
agreement, partnership agreement or other similar document) of any Loan Party,
(b) contravene or constitute a default under any covenant, indenture or
agreement of or affecting the Company or any Subsidiary or any of its property,
in each case where such contravention or default, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or (c)
result in the creation or imposition of any Lien prohibited by this Agreement on
any property of the Company or any Subsidiary.
Section 4.03.    Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any Governmental Authority is or will be
necessary to the valid execution, delivery or performance by any Loan Party of
any Loan Document, except for such approvals (a) which have been obtained prior
to the Closing Date and remain in full force and effect or (b) the absence of
which would not reasonably be expected to have a Material Adverse Effect.
Section 4.04.    Financial Reports. The audited consolidated financial
statements of the Company and its Subsidiaries as at December 31, 2018
heretofore furnished to the Lenders fairly present, in all material respects,
the consolidated financial condition of the Company and its Subsidiaries as at
said dates and the consolidated results of their operations and cash flows for
the periods then ended in conformity with GAAP applied on a consistent basis
throughout the respective periods covered thereby except as noted therein.
Section 4.05.    No Material Adverse Change. Since December 31, 2018, there has
been no event or circumstance which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.


27



--------------------------------------------------------------------------------





Section 4.06.    Litigation and Other Controversies. Except as disclosed in the
Company’s Form 10-K for the fiscal year ended December 31, 2018 filed with the
SEC, there is no litigation, arbitration or governmental proceeding pending or,
to the knowledge of the Company threatened in writing against the Company or any
of its Subsidiaries that (a) purports to adversely affect the legality, validity
or enforceability of this Agreement or any other Loan Document (other than such
litigation that the Administrative Agent has reasonably determined to be
frivolous) or (b) would reasonably be expected to have a Material Adverse
Effect.
Section 4.07.    True and Complete Disclosure. All information furnished by or
on behalf of the Company in writing to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement is true and accurate in all
material respects and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not materially misleading
in light of the circumstances under which such information was provided;
provided that to the extent any such information was based upon or constitutes a
forecast or projection, the Company represents only that it acted in good faith
and utilized assumptions reasonable at the time made (it being understood that
such projected information may vary from actual results and that such variances
may be material).
Section 4.08.    Use of Proceeds; Margin Stock. All proceeds of Loans shall be
used by the Borrower for any lawful corporate purposes, including the making of
loans to the Company, the proceeds of which may be used by the Company to make
share repurchases. The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
Margin Stock or extending credit for purposes of purchasing or carrying Margin
Stock, and no part of the proceeds of any Loan or other extension of credit
hereunder will be used by the Borrower in violation of the provisions of
Regulation U.
Section 4.09.    Taxes. All material Tax returns required to be filed by the
Company or any Subsidiary in any jurisdiction have been filed, and all Taxes
which are shown to be due and payable in such returns, have been paid except to
the extent that (a) the Company or such Subsidiary is contesting the same in
good faith or (b) the failure to do so would not reasonably be expected to have
a Material Adverse Effect. Adequate provisions in accordance with GAAP for Taxes
on the books of the Company and its Subsidiaries have been made for all open
years, and for the current fiscal period.
Section 4.10.    ERISA.
(a)    Each member of the Controlled Group has fulfilled its obligations under
the minimum funding standards of, and is in compliance in all material respects
with, ERISA and the Code to the extent applicable to it and, other than a
liability for premiums under Section 4007 of ERISA, does not owe any liability
to the PBGC or a Plan under Title IV of ERISA, except any such matters as could
not reasonably be expected, in the aggregate, to have a Material Adverse Effect.
As of the date hereof, no member of the Controlled Group has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA except such liabilities as could not reasonably be expected, in the
aggregate, to have a Material Adverse Effect.
(b)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments.
Section 4.11.    Significant Subsidiaries. Schedule 4.11 correctly sets forth,
as of the Closing Date, each Significant Subsidiary of the Company, its
respective jurisdiction of organization and the percentage


28



--------------------------------------------------------------------------------





ownership (direct and indirect) of the Company in each class of capital stock or
other equity interests of each of its Significant Subsidiaries.
Section 4.12.    Compliance with Laws. The Company and each of its Significant
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
any Governmental Authority, or any subdivision thereof, in respect of the
conduct of their businesses and the ownership of their property, except (x) such
noncompliances as would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect or (y) in such instance in which
the requirement to comply therewith is being contested in good faith.
Section 4.13.    Environmental Matters. Except as disclosed in the Company’s
most recent Form 10-K or Form 10-Q filed with the SEC on or prior to the Closing
Date or for any matters that could not reasonably be expected to have a Material
Adverse Effect, (a) the Company and each of its Subsidiaries is in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws and (b) there are no pending or, to the
knowledge of the Company, threatened Environmental Claims, including any such
claims for liabilities under CERCLA relating to the disposal of Hazardous
Materials, against the Company or any of its Subsidiaries or any real property,
including leaseholds, owned or operated by the Company or any of its
Subsidiaries.
Section 4.14.    Investment Company. No Loan Party is required to be registered
as an investment company under the U.S. Investment Company Act of 1940, as
amended.
Section 4.15.    Intellectual Property. The Company and each of its Subsidiaries
owns all the patents, trademarks, permits, service marks, trade names,
copyrights, franchises and formulas, or rights with respect to the foregoing, or
each has obtained licenses of all other rights of whatever nature necessary for
the present conduct of its businesses, in each case without any known conflict
with the rights of others which, or the failure to obtain which, as the case may
be, would reasonably be expected to have a Material Adverse Effect.
Section 4.16.    Good Title. The Company and its Subsidiaries have good and
marketable title, or valid leasehold interests, to their material assets
necessary in the ordinary conduct of its business where the failure to have such
title or interests would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, subject to no Liens, other than
Liens permitted by Section 5.09.
Section 4.17.    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor,
to the knowledge of the Chief Executive Officer, Chief Compliance Officer or
General Counsel of the Borrower, any director, officer or employee of the
Borrower or any of its Subsidiaries, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (a) currently the
subject of any Sanctions or (b) located, organized or resident in a Designated
Jurisdiction. The Company and its Subsidiaries have conducted their businesses
in compliance in all material respects with all applicable Sanctions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such Sanctions.
Section 4.18.    Taxpayer Identification Number; Other Identifying Information.
(a) The true and correct U.S. taxpayer identification number of the Borrower is
set forth on Schedule 9.07, and (b) the true and correct unique identification
number of the Company that has been issued by its jurisdiction of organization
and the name of such jurisdiction of organization are set forth on Schedule
9.07.


29



--------------------------------------------------------------------------------





Section 4.19.    Anti-Corruption Laws. The Company and its Subsidiaries have
conducted their businesses in material compliance with applicable
Anti-Corruption Laws, and the Company has instituted and maintains policies and
procedures designed to promote and achieve compliance with such Anti-Corruption
Laws.
Section 4.20.    Not an EEA Financial Institution. Neither the Borrower, the
Company nor any Guarantor is an EEA Financial Institution.
Section 4.21.    Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.
ARTICLE 5
COVENANTS
The Company covenants and agrees that, so long as any Commitment remains in
effect and until all Obligations are paid in full:
Section 5.01.    Information Covenants. The Company will furnish to the
Administrative Agent for transmission to each Lender:
(a)    Quarterly Statements. Within 60 days (or such earlier date on which the
Company is required to make any public filing of such information) after the
close of each of the first three quarterly accounting periods in each fiscal
year of the Company (commencing with the fiscal quarter ending March 31, 2019),
a consolidated balance sheet as at the end of such quarterly accounting period
and the related consolidated statements of income and retained earnings and of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly accounting period, in
each case setting forth comparative figures for the related periods in the prior
fiscal year, all of which shall be in reasonable detail, prepared by the Company
in accordance with GAAP, and certified by the chief financial officer or other
officer of the Company acceptable to the Administrative Agent that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Company and its Subsidiaries as of the dates indicated and the results of
their operations and changes in their cash flows for the periods indicated,
subject to normal year end audit adjustments and the absence of footnotes.
(b)    Annual Statements. Within 90 days (or such earlier date on which the
Company is required to make any public filing of such information) after the
close of each fiscal year of the Company (commencing with the fiscal year ending
December 31, 2019), a consolidated balance sheet as of the last day of such
fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for such fiscal year, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by an opinion without material qualification
(including as to “going concern” or like qualification) of a firm of independent
public accountants of recognized national standing to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Company and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for such fiscal year and that an
examination of such accounts in connection with such financial statements has
been made in accordance with generally accepted auditing standards.
(c)    Notwithstanding the foregoing, the obligations to deliver financial
statements pursuant to Section 5.01(a) or (b) will be satisfied with respect to
financial information of the Company by furnishing (A) the applicable financial
statements of the Company or (B) the Company’s Form 10-K or 10-Q, as applicable,
filed


30



--------------------------------------------------------------------------------





with the SEC; provided that, with respect to each of clauses (A) and (B), to the
extent such information is in lieu of information required to be provided under
Section 5.01(b), all such materials to be reported on without material
qualification (including any “going concern” or like qualification) by an
independent registered public accounting firm of nationally recognized standing.
Documents required to be delivered pursuant to Section 5.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company (or any direct or indirect parent
of the Company) posts such documents, or provides a link thereto on the website
on the Internet at the website address listed on Schedule 5.01; or (ii) on which
such documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another website identified in the notice provided pursuant to the next
succeeding paragraph of this Section 5.01, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that, the Company shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.
(d)    Officer’s Certificates. Within ten days of the delivery of the financial
statements provided for in Section 5.01(a) and (b), a certificate of the chief
financial officer or other officer of the Company acceptable to Administrative
Agent (x) stating no Default exists at the date of such statements or, if a
Default exists, a detailed description of the Default and all actions the
Company is taking with respect to such Default and (y) showing compliance with
the covenant set forth in Section 5.15 hereof.
(e)    Notice of Default or Litigation. Promptly, and in any event within five
Business Days after any Responsible Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Company is taking with respect thereto, and (ii) the commencement of any
significant development in any litigation, labor controversy, arbitration,
governmental proceeding or investigation pending against the Company or any of
its Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.
(f)    Other Reports and Filings. Promptly after the same are publicly
available, copies of all financial information, proxy materials and other
material information, certificates, reports, statements and completed forms, if
any, which the Company or any of its Subsidiaries (x) has filed with the SEC or
any comparable agency outside of the United States or (y) has furnished to the
shareholders or other security holders of the Company or any of its Subsidiaries
that is a public issuer. Any items required to be delivered pursuant to this
Section need not to be separately delivered to the Administrative Agent if such
items are publicly available through the SEC.
(g)    Other Information. From time to time, such other information or documents
(financial or otherwise) relating to the Company and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.
Section 5.02.    Inspections. The Company will, and will cause each of its
Significant Subsidiaries to, permit officers, representatives and agents of the
Administrative Agent or any Lender to visit and inspect any property of the
Company or such Significant Subsidiary, subject to any applicable restrictions
or limitations on access to any facility or information that is classified or
restricted by contract or by law, regulation or governmental guidelines and in
accordance with any applicable safety procedures, and to examine the books of
account of the Company or such Significant Subsidiary and discuss the affairs,
finances and accounts of the Company or such Significant Subsidiary with its
officers and (only during the continuance of an Event of Default) its
independent accountants, all at such reasonable times upon reasonable advance
notice as the Administrative Agent or any


31



--------------------------------------------------------------------------------





Lender may request; provided, however, that prior to the occurrence and
continuance of an Event of Default, such visitations and inspections shall be no
more frequent than once per fiscal year and shall be at the sole cost and
expense of the Administrative Agent or such Lender. The Administrative Agent and
the Lenders shall give the Company the opportunity to participate in any
discussions with the Company’s or such Significant Subsidiary’s independent
accountants.
Section 5.03.    Maintenance of Property and Insurance. The Company will, and
will cause each of its Significant Subsidiaries to, (i) keep its material
property, plant and equipment necessary in the operation of its business in good
repair, working order and condition, normal wear and tear excepted, and shall
from time to time make all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto so that at all times
such property, plant and equipment are reasonably preserved and maintained
except if the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) to the extent
available on commercially reasonable terms, maintain in full force and effect
with financially sound and reputable insurance companies insurance which
provides substantially the same (or greater) coverage of such types and in such
amounts (after giving effect to any self-insurance (including captive subsidiary
insurance)) reasonable and customary for similarly situated Persons of similar
size engaged in the same or similar business as the Company and its Subsidiaries
and against such risks for operating plant and equipment of the kinds
customarily insured against by Persons of similar size engaged in the same or
similar industry, and shall furnish to the Administrative Agent upon request
full information as to the insurance so carried.
Section 5.04.    Preservation of Existence, Etc. The Company will, and will
cause each of its Significant Subsidiaries to, do or cause to be done, all
things necessary to preserve and keep in full force and effect its existence
and, except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, its franchises, authority to do business, licenses,
patents, trademarks, copyrights and other proprietary rights; provided, however,
that nothing in this Section 5.04 shall prevent, to the extent permitted by
Section 5.11, the dissolution or liquidation of any Significant Subsidiary
(other than the Borrower), the merger or consolidation between or among the
Significant Subsidiaries or any other transaction not expressly prohibited
hereunder.
Section 5.05.    Compliance with Laws. The Company will, and will cause each
Significant Subsidiary to, comply in all material respects with the requirements
of all Laws applicable to its property or business operations, except in such
instance where (x) any failure to comply therewith, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or (y)
the requirement to comply therewith is being contested in good faith.
Section 5.06.    ERISA. The Company will promptly notify the Administrative
Agent of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan provided such occurrence would reasonably be expected to have
a Material Adverse Effect, (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor
provided such termination or appointment would reasonably be expected to have a
Material Adverse Effect, (c) its intention to terminate or withdraw from any
Plan for which the reporting requirements are not waived provided such
termination or withdrawal would reasonably be expected to have a Material
Adverse Effect, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by the Company or any of its Subsidiaries
of any material liability, fine or penalty, or any increase in the contingent
liability of the Company or any of its Subsidiaries with respect to any
post-retirement Welfare Plan benefit provided such liability, fine or penalty or
increase in contingent liability would reasonably be expected to have a Material
Adverse Effect.
Section 5.07.    Payment of Taxes. The Company will, and will cause each of its
Subsidiaries to, pay and discharge, all taxes, assessments, fees and other
governmental charges imposed upon it or any of its property,


32



--------------------------------------------------------------------------------





before becoming delinquent and before any penalties accrue thereon, unless and
to the extent that (i) the same are being contested in good faith and by proper
proceedings and as to which appropriate reserves are provided therefor in
accordance with GAAP or (ii) the failure to pay or discharge the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.08.    Books and Records. The Company will, and will cause each of its
Subsidiaries to maintain proper books of record and account, which reflect all
material financial transactions and matters involving the assets and business of
the Company or such Subsidiary, as the case may be (it being understood and
agreed that certain foreign Subsidiaries maintain individual books and records
in conformity with generally accepted accounting principles in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).
Section 5.09.    Secured Debt. The Company will not, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien securing
Indebtedness for borrowed money or any guarantee thereof upon any of its
Specified Assets, whether owned at the date of this Agreement or hereafter
acquired, except for:
(a)    Liens existing on the Closing Date;
(b)    Liens of or upon any property acquired, leased, constructed or improved
by, or of or upon any shares of Capital Stock or Indebtedness acquired by, the
Company or any Subsidiary after the date of this Agreement (i) to secure the
payment of all or any part of the purchase price of such property, shares of
Capital Stock or Indebtedness upon the acquisition thereof by the Company or any
Subsidiary, or (ii) to secure any Indebtedness issued, assumed or guaranteed by
the Company or any Subsidiary prior to, at the time of, or within one year after
(1) in the case of property, the later of the acquisition, lease, completion of
construction (including any improvements on existing property) or commencement
of commercial operation of such property or (2) in the case of shares of Capital
Stock or Indebtedness, the acquisition of such shares of Capital Stock or
Indebtedness, which Indebtedness is issued, assumed or guaranteed for the
purpose of financing or refinancing all or any part of the purchase price of
such property, shares of Capital Stock or Indebtedness and, in the case of
property, the cost of construction thereof or improvements thereon;
(c)    Liens of or upon any property, shares of Capital Stock or Indebtedness
existing at the time of acquisition thereof by the Company or any Subsidiary;
(d)    Liens of or upon any property of a Person existing at the time such
Person is merged with or into or consolidated with the Company or any Subsidiary
or existing at the time of a sale or transfer of the properties of a Person as
an entirety or substantially as an entirety to the Company or any Subsidiary;
(e)    Liens of or upon (x) any property of, or shares of Capital Stock or
Indebtedness of, a Person existing at the time such Person becomes a Subsidiary
or (y) any shares of Capital Stock or Indebtedness of a Joint Venture;
(f)    Liens to secure Indebtedness of any Subsidiary to the Company or to
another Subsidiary;
(g)    Liens in favor of the United States of America or any State thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any State thereof, or in favor of any other country or
political subdivision, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred or
guaranteed for the purpose of financing or refinancing all or any part of the
purchase price of the property, shares of Capital Stock or Indebtedness subject
to such Liens,


33



--------------------------------------------------------------------------------





or the cost of constructing or improving the property subject to such Liens
(including, without limitation, Liens incurred in connection with pollution
control, industrial revenue or similar financings);
(h)    any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien existing at the date of this
Agreement or any Lien referred to in the foregoing clauses (a) through (g),
inclusive, but only to the extent that the principal amount of Indebtedness
secured thereby does not exceed the principal amount of Indebtedness so secured
at the time of such extension, renewal or replacement, and that such extension,
renewal or replacement is limited to all or a part of the property (plus
improvements and construction on such property), shares of Capital Stock or
Indebtedness which was subject to the Lien so extended, renewed or replaced;
(i)    Liens on accounts receivables, deposit accounts and related assets of the
Company and its Subsidiaries in connection with a Qualified Receivables
Financing; and
(j)    Liens securing Indebtedness for borrowed money (or guarantees thereof)
not permitted by clauses (a) through (i), so long as, at the time of incurrence
of such Liens, after giving effect thereto and to the release of any Liens which
are concurrently being released, the aggregate principal amount of such
Indebtedness secured thereby plus the aggregate principal amount (without
duplication) of all Non-Guarantor Subsidiary Debt (other than Non-Guarantor
Subsidiary Debt described in clauses (a) through (h) of Section 5.10) does not
exceed 15% of Consolidated Net Tangible Assets as appearing in the latest
balance sheet delivered pursuant to Section 5.01(a) or (b).
Section 5.10.    Restrictions on Subsidiary Debt. The Company will not permit
any of its Non-Guarantor Subsidiaries to create, assume, incur, issue, or
guarantee any Indebtedness for borrowed money (any such Indebtedness of a
Non-Guarantor Subsidiary, “Non-Guarantor Subsidiary Debt”), except for:
(a)    Indebtedness of a Person existing at the time such Person is merged into
or consolidated with any Subsidiary or at the time of a sale, lease or other
disposition of the properties and assets of such Person (or a division thereof)
as an entirety or substantially as an entirety to any Subsidiary and is assumed
by such Subsidiary; provided that any Indebtedness was not incurred in
contemplation thereof and is not guaranteed by any other Subsidiary;
(b)    Indebtedness of a Person existing at the time such Person becomes a
Subsidiary; provided that any Indebtedness was not incurred in contemplation
thereof;
(c)    Indebtedness owed to the Company or any other Subsidiary;
(d)    Indebtedness of such Subsidiary secured by Liens on assets of such
Subsidiary permitted under any of clauses (b) and (g) of Section 5.09;
(e)    Indebtedness outstanding on the date of this Agreement or any extension,
renewal, replacement or refunding of any Indebtedness existing on the date of
this Agreement or referred to in clauses (a), (b), (c) or (d) of this Section
5.10; but only to the extent that the principal amount of the Indebtedness does
not exceed the principal amount of Indebtedness plus any premium or fee payable
in connection with any such extension, renewal, replacement or refunding, so
secured at the time of such extension, renewal, replacement or refunding;
(f)    Indebtedness in connection with a Qualified Receivables Financing;


34



--------------------------------------------------------------------------------





(g)    Indebtedness of LYB International Finance B.V., or any other financing
subsidiary with a similar structure and composition as LYB International Finance
B.V., formed for the purpose of issuing debt securities;
(h)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
to exceed U.S. $200,000,000 at any one time outstanding; and
(i)    other Non-Guarantor Subsidiary Debt, so long as, at the time of
incurrence of such Indebtedness, after giving effect thereto and to the
retirement of any Indebtedness which is concurrently being retired, the
aggregate principal amount of all such other Non-Guarantor Subsidiary Debt plus
the aggregate principal amount (without duplication) of all Indebtedness for
borrowed money secured by Liens (not including any such Indebtedness secured by
Liens described in clauses (a) through (i) of Section 5.09) does not exceed 15%
of Consolidated Net Tangible Assets as appearing in the latest balance sheet
delivered pursuant to Section 5.01(a) or (b).
Section 5.11.    Consolidation, Merger, Sale of Assets, Etc.
(a)    The Company will not consolidate or merge with or into any other
corporation, or lease, sell or transfer all or substantially all of its
Specified Assets (including any disposition of property to a Delaware Divided
LLC pursuant to a Delaware LLC Division), unless:
(i)    the Person formed by such consolidation or into which the Company is
merged, or the party which acquires by lease, sale or transfer all or
substantially all of the Company’s property and assets is a Person organized and
existing under the laws of the United States, any state in the United States,
the District of Columbia, Canada, any province of Canada or any state which was
a member of the European Union on December 31, 2003 (other than Greece);
(ii)    the Person formed by such consolidation or with or into which the
Company is merged, or the Person which acquires by lease, sale or transfer all
or substantially all of the Company’s property and assets, agrees to pay the
principal of, and any premium and interest on, the Loans and other Obligations
and perform and observe all covenants and conditions of the Company under the
Loan Documents; and
(iii)    immediately after giving effect to such transaction and treating
Indebtedness for borrowed money which becomes the Company’s obligation or an
obligation of a Subsidiary as a result of such transaction as having been
incurred by the Company or such Subsidiary at the time of such transaction, no
Default has happened and is continuing.
(b)    No Loan Party (other than the Company) will, and the Company will not
permit any such Loan Party to, consolidate, amalgamate or merge with or into or
wind up into (whether or not such Loan Party is the surviving Person), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its Specified Assets in one or more related transactions to, any Person
unless: either (i) such Loan Party is the surviving Person or the Person formed
by or surviving any such consolidation, amalgamation or merger (if other than
such Loan Party) or to which such sale, assignment, transfer, lease, conveyance
or other disposition will have been made is a corporation, partnership or
limited liability company organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Loan Party or such Person, as the case may be, being herein called the
“Successor Loan Party”) and the Successor Loan Party (if other than such Loan
Party) expressly assumes all the obligations of such Loan Party pursuant to
documents or instruments in form required by this Agreement, subject, in each
case above for the Borrower, to receipt of all documentation and other
information under applicable “know your customer” and anti-money laundering
rules


35



--------------------------------------------------------------------------------





and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation, reasonably requested by the Lenders, or (ii) such sale or
disposition or consolidation, amalgamation or merger is a disposition of such
Loan Party such that it will no longer be a Subsidiary and is not in violation
of this Agreement. Notwithstanding the foregoing, any such Loan Party (other
than the Borrower) may consolidate, amalgamate or merge with or into or wind up
into, or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets to any other Loan Party.
(c)    Notwithstanding and without compliance with Section 5.11(a) or (b) the
Company and the Loan Parties shall be permitted to sell, assign, transfer,
lease, convey or otherwise dispose, in one or more related transactions, of
assets constituting the Capital Stock or all or part of the assets of any
Subsidiary, division or line of business or group of such Subsidiaries,
divisions or lines of business (“disposed group”) if such disposed group (i)
generated less than 40% of Consolidated EBITDA in (A) the most recently
completed period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to this Agreement or pursuant to the
Existing Revolving Credit Agreement (with respect to periods ending prior to the
Closing Date) and (B) each of the last three completed fiscal years of the
Company for which financial statements have been delivered pursuant to this
Agreement or pursuant to the Existing Revolving Credit Agreement (with respect
to periods ending prior to the Closing Date) and (ii) has total assets with a
value that is less than 40% of the total value of the consolidated assets of the
Company and its Subsidiaries, as determined in accordance with GAAP as of the
last date of the latest period for which financial statements have been
delivered pursuant to this Agreement or pursuant to the Existing Revolving
Credit Agreement (with respect to periods ending prior to the Closing Date), and
so long as, in the case of any such sale, assignment, transfer, lease,
conveyance or other disposition of the Capital Stock of the Borrower (a
“Borrower stock disposition”) in which the Company does not own, directly or
indirectly, as a result of such Borrower stock disposition more than 50% of the
Capital Stock of the Borrower, (x) the Required Lenders shall approve of such
Borrower stock disposition and (y) each Lender shall have received and be
satisfied with all documentation and other information reasonably requested by
the Lenders under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation, as to such Person to whom the Capital Stock of the Borrower was
sold, assigned, transferred, leased, conveyed or otherwise disposed; provided
that such disposition does not violate any other provisions of this Agreement;
provided further that the foregoing limitations in this clause (c) shall not
apply to any Capital Stock or other assets of any Subsidiary that constitute
Margin Stock.  Any such disposition shall also not be deemed a Change of Control
pursuant to clause (a) of the definition thereof.
Section 5.12.    Dividends and Certain Other Restricted Payments. After the
occurrence and during the continuation of a Default, (a) the Company will not
declare or pay any dividends on or make any other distributions in respect of
any class or series of Capital Stock of the Company (other than a dividend
payable solely in Capital Stock of the same class) and (b) the Company will not,
nor will permit any of its Subsidiaries to, directly or indirectly purchase,
redeem, or otherwise acquire or retire any of the Capital Stock of the Company
or any warrants, options, or similar instruments to acquire the same (a
“Restricted Payment”); provided, however, that the foregoing shall not operate
to prevent the making of dividends or distributions within 60 days of their
declaration by the Company, if at the declaration date such payment was
permitted by the foregoing.
Section 5.13.    Burdensome Agreements. The Company will not, nor will it permit
any Significant Subsidiary to, enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of any Non-Guarantor Subsidiary to make Restricted Payments to any
Loan Party; provided that the foregoing shall not apply to Contractual
Obligations which:


36



--------------------------------------------------------------------------------





(i)    (x) exist on the Closing Date and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such Contractual Obligation;
(ii)    represent Indebtedness of a Loan Party containing limitations no more
restrictive than those set forth in this Agreement;
(iii)    are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary or a Non-Guarantor Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary or a Non-Guarantor Subsidiary and as amended or modified;
provided, however, that any such amendment or modification is no less favorable
to the Company in any material respect as determined by the Board of Directors
of the Company in their reasonable and good faith judgment than the provisions
prior to such amendment or modification;
(iv)    customary limitations or restriction in any acquisition agreement with
respect to a Person subject to any disposition by the Company or any Subsidiary,
which limitations or restrictions are not applicable to any other Person (other
than its Subsidiaries);
(v)    represent Indebtedness of a Non-Guarantor Subsidiary which is permitted
hereunder;
(vi)    are customary provisions in joint venture agreements and other similar
agreements applicable to Joint Ventures permitted hereunder and applicable
solely to such Joint Venture entered into in the ordinary course of business;
(vii)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;
(viii)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted hereunder to the extent that such restrictions apply only
to the property or assets securing such Indebtedness;
(ix)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Company or any Subsidiary;
(x)    are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
(xi)    are restrictions arising in connection with any Qualified Receivables
Financing;
(xii)    are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(xiii)    are restrictions that would not reasonably be expected to materially
adversely affect the cash position of the Loan Parties taken as a whole; and
(xiv)    are customary restrictions in construction loans, purchase money
obligations, Capital Leases, security agreements or Liens securing Indebtedness
of the Company or a Subsidiary to the extent such restrictions restrict the
transfer of the property subject to such Capital Leases or security agreements
or Liens.


37



--------------------------------------------------------------------------------





For purposes of determining compliance with this covenant, (1) the priority of
any preferred stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock and
(2) the subordination of loans or advances made to the Company or a Subsidiary
of the Company to other Indebtedness incurred by the Company or any such
Subsidiary shall not be deemed a restriction on the ability to make loans or
advances.
Section 5.14.    Transactions with Affiliates. The Company will not, and will
not permit any of its Significant Subsidiaries to, enter into any material
transaction or material arrangement with any Affiliate (including, without
limitation, the purchase from, sale to or exchange of property with, or the
rendering of any service by or for, any Affiliate, but excluding (a) any
transaction or arrangement with the Company or a Subsidiary and (b) any
Restricted Payment permitted by Section 5.12), except upon fair and reasonable
terms which taken as a whole are substantially no less favorable to the Company
or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate (or, if in the good faith
judgment of the Company’s Board of Directors, no comparable transaction is
available with which to compare any such transaction, such transaction is
otherwise fair to the Company or such Subsidiary from a financial point of
view); provided that the foregoing shall not restrict any of the following
transactions or arrangements:
(a)    any transaction or arrangement arising in the ordinary course of
business;
(b)    the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnity provided on behalf of, officers, directors,
managers, employees or consultants of the Company or any Subsidiary or any
direct or indirect parent entity of the Company;
(c)    payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of the Company in good faith;
(d)    any transaction or arrangement with a Joint Venture or any direct or
indirect equity holder in any Subsidiary or Joint Venture, in each case
consistent with past practice or industry norm;
(e)    any transaction effected as part of a Qualified Receivables Financing;
and
(f)    the issuance of Capital Stock of the Company to any Person and any
contribution to the capital of the Company.
Section 5.15.    Maximum Leverage Ratio. The Company will not, as of the last
day of each fiscal quarter of the Company, permit the Leverage Ratio to be more
than 3.50 to 1.00.
Section 5.16.    Sanctions. The Borrower will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, (a) to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is known by Chief Executive
Officer, Chief Compliance Officer or General Counsel of the Borrower to be the
subject of Sanctions, or (b) in any other manner that would result in the
violation of any Sanctions applicable to any party hereto.


38



--------------------------------------------------------------------------------







Section 5.17.    Anti-Corruption Laws. The Borrower will not, nor will the
Borrower permit any of its Subsidiaries to, use the proceeds of any Credit
Extension (including any indirect use intended by the Borrower or such
Subsidiary) for any purpose which would result in a violation by the Borrower or
such Subsidiary of any Anti-Corruption Law.
ARTICLE 6    
EVENTS OF DEFAULT AND REMEDIES
Section 6.01.    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default in the payment when due (whether at the stated maturity thereof
or at any other time provided for in this Agreement) of (i) all or any part of
the principal of or (ii) interest on any Loan or any other Obligation payable
hereunder or under any other Loan Document which in the case of clause (ii) is
not paid within five Business Days;
(b)    default in the observance or performance of any covenant set forth in
Sections 5.01(e), 5.04 (solely with respect to the Company) or 5.09 through 5.17
hereof;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer or (ii) written notice thereof is given to the Company by
the Administrative Agent;
(d)    any representation or warranty made by any Loan Party herein or in any
other Loan Document, or in any statement or certificate furnished by it pursuant
hereto or thereto, or in connection with any Loan made hereunder, proves
incorrect in any material respect as of the date of the issuance or making
thereof;
(e)    any of the Loan Documents shall for any reason (other than as expressly
permitted hereunder or thereunder or upon satisfaction in full of all
Obligations) not be or shall cease to be in full force and effect or is declared
to be null and void, or any Loan Party shall so assert in writing;
(f)    (i) any default, other than an Excepted Default, shall occur under any
Indebtedness of the Company or any of its Subsidiaries aggregating in excess of
U.S. $150,000,000, or under any indenture, agreement or other instrument under
which the same may be issued, and as a result of such default, the holders of
such Indebtedness have accelerated the maturity of such Indebtedness, or (ii)
except in the case of any failure to pay when due (whether by demand, lapse of
time, acceleration or otherwise) as the result of an Excepted Default, any such
Indebtedness shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise) after expiry of any applicable grace period; for
purposes of this Section 6.01(f), the term “Excepted Default” shall mean any
default in the observance or performance of any term, provision, covenant or
agreement relating to any Indebtedness of the Company or any of its Subsidiaries
arising from any sale, pledge or other disposition of any Margin Stock and/or
any acceleration resulting from any such default;
(g)    any final judgment or court order for the payment of money shall be
rendered against the Company or any of its Significant Subsidiaries, or against
any of its property, in an aggregate amount in excess of U.S. $100,000,000
(except to the extent fully (excluding any deductibles or self-insured
retention) covered


39



--------------------------------------------------------------------------------





by insurance pursuant to which the insurer has been notified of the judgment or
court order and has not disputed the claim made for payment of the amount of the
payment to be made under such judgment or court order), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days;
(h)    any member of the Controlled Group shall fail to pay when due an amount
or amounts aggregating in excess of U.S. $100,000,000 which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of U.S. $100,000,000 (collectively, a “Material Plan”) shall be filed
under Title IV of ERISA by the Company or any of its Subsidiaries, or any other
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Company or any of its Subsidiaries, or any member of the Controlled Group,
to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;
(i)    any Change of Control shall occur;
(j)    the Company or any of its Significant Subsidiaries shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian or
the like of itself or of all or a substantial part of its property under any
Debtor Relief Law, (ii) become unable, admit in writing its inability or fail to
pay its debts generally as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) be adjudicated as bankrupt or insolvent under any
Debtor Relief Law, (v) commence a voluntary case under any Debtor Relief Law or
file a voluntary petition or answer seeking reorganization, an arrangement with
creditors or an order for relief or seeking to take advantage of any Debtor
Relief Law or file an answer admitting the material allegations of a petition
filed against it in any proceeding under any Debtor Relief Law, or action shall
be taken by it for the purpose of effecting any of the foregoing, or (vi) if
without the application, approval or consent of the Company or any of its
Significant Subsidiaries, a proceeding shall be instituted in any court of
competent jurisdiction, under any Debtor Relief Law, seeking in respect of the
Company or any of its Significant Subsidiaries an order for relief or an
adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, a composition or arrangement with creditors, a readjustment of
debts, the appointment of a trustee, receiver, liquidator or custodian or the
like of the Company or any of its Significant Subsidiaries or of all or any
substantial part of its assets, or other like relief in respect thereof under
any Debtor Relief Law, and, if such proceeding is being contested by the Company
or any of its Significant Subsidiaries in good faith, the same shall (A) result
in the entry of an order for relief or any such adjudication or appointment or
(B) continue undismissed for any period of 60 consecutive days; or
(k)    a custodian, receiver, interim receiver, receiver and manager, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Significant Subsidiaries, or any substantial part of any of its
property, or a proceeding described in Section 6.01(j)(v) shall be instituted
against the Company or any of its Significant Subsidiaries, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days.
Section 6.02.    Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 6.01 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the Company:
(a) if so directed by or with the consent of the Required Lenders, terminate the
Commitments and all other obligations of the Lenders hereunder, which shall
thereupon immediately terminate;


40



--------------------------------------------------------------------------------





and (b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind. The Administrative Agent, after giving notice to the Company
pursuant to Section 6.01(c) or this Section 6.02, shall also promptly send a
copy of such notice to the other Lenders, but the failure to do so shall not
impair or annul the effect of such notice.
Section 6.03.    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 6.01 hereof has occurred and is continuing,
then all outstanding Loans shall immediately and automatically become due and
payable together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind which are hereby waived by
the Borrower, the obligation of the Lenders to extend further credit pursuant to
any of the terms hereof shall immediately and automatically terminate, and the
Commitments shall immediately and automatically terminate.
Section 6.04.    Notice of Default. The Administrative Agent shall give notice
to the Company under Section 6.01(c) hereof promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.
ARTICLE 7    
CHANGE IN CIRCUMSTANCES AND CONTINGENCIES
Section 7.01.    Funding Loss Indemnity. If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss of profit, and any
loss, cost or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Rate Loan or the relending or reinvesting of such deposits or amounts
paid or prepaid to such Lender or by reason of breakage of interest rate swap
agreements or the liquidation of other hedging contracts or agreements) as a
result of:
(a)    any payment, prepayment or conversion of a Eurodollar Rate Loan on a date
other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 3.02
or otherwise) by the Borrower to borrow, prepay or continue a Eurodollar Rate
Loan, or to convert a Base Rate Loan into a Eurodollar Rate Loan, on the date
specified in a notice given pursuant to Section 2.04(a) or Section 2.07 hereof,
or
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Rate Loan when due (whether by acceleration or otherwise), then, upon
the demand of such Lender, the Borrower shall pay to such Lender such amount as
will reimburse such Lender for such loss, cost or expense. If any Lender makes
such a claim for compensation, it shall provide to the Borrower, with a copy to
the Administrative Agent, a certificate setting forth the amount of such loss,
cost or expense in reasonable detail (including an explanation of the basis for
and the computation of such loss, cost or expense) and the amounts shown on such
certificate shall be conclusive absent manifest error.
Unless otherwise agreed to by any Lender, for purposes of calculating amounts
payable by the Borrower to such Lender under this Section 7.01, such Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at rate
equal to the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
Section 7.02.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make,


41



--------------------------------------------------------------------------------





maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
U.S. Dollars in the London interbank market, then, such Lender shall promptly
notify the Borrower and the Administrative Agent thereof and (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or convert all
such Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans, and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate , the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount of Loans so prepaid or converted, together
with any additional amounts required pursuant to Section 7.01.
Section 7.03.    Inability to Determine Rates.
(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof (i) the Administrative Agent determines
that (A) U.S. Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan and (y) the circumstances described in Section
7.03(c)(i) do not apply (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Company, the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of Section 7.03(a), until the Administrative
Agent upon instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.


42



--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the Company and the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section, (2) the Required Lenders notify the Administrative Agent and the
Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent, the Borrower and the Company written
notice thereof. Notwithstanding anything else herein, in no event shall such
alternative interest rate be less than zero for purposes of this Agreement.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error), or the Borrower or the
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or the Required
Lenders (as applicable) have determined that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
Dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


43



--------------------------------------------------------------------------------





If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
Section 7.04.    Increased Costs; Reserves On Eurodollar Rate Loans. (I)
Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 7.04(e),
other than as set forth in clause (iii) below);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan (or, in the case of any Change in Law with respect to Taxes, any Loan), or
of maintaining its obligation to make any such Loan, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity


44



--------------------------------------------------------------------------------





requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity) by an amount deemed
material by such Lender, then from time to time the Company will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. Each Lender will promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section and will designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Company shall be conclusive absent manifest error. The Company shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Company shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency Liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 15 days from receipt of
such notice.
(f)    Notwithstanding any other provision of this Agreement, no Lender shall
demand compensation pursuant to this Section 7.04 if it shall not at the time be
the general policy or practice of such Lender to demand such compensation in
similar circumstances.
Section 7.05.    Mitigation Obligations. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower


45



--------------------------------------------------------------------------------





to repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 7.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 9.01, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (I) would eliminate or reduce
amounts payable pursuant to Section 7.04 or Section 9.01, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment; provided, that
such Lender is generally seeking compensation from similarly situated borrowers
under similar credit facilities (to the extent such Lender has the right under
such similar credit facilities to do so).
Section 7.06.    Substitution of Lenders. (a) Upon the receipt by the Company of
a claim from any Lender for compensation under Section 7.04 or Section 9.01
hereof, (b) upon the receipt by the Company of notice by any Lender to the
Company of any illegality pursuant to Section 7.02 hereof, (c) in the event any
Lender is a Defaulting Lender or (d) in the event that any Lender does not
consent, by the date specified by the Borrower, to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender or each Lender adversely affected thereby that has been approved
by the Required Lenders (a “Non-Consenting Lender”) (any such Lender referred to
in clause (a), (b), (c) or (d) above being hereinafter referred to as an
“Affected Lender”), the Company may, in addition to any other rights the Company
may have hereunder or under applicable Law, require, at its expense, any such
Affected Lender to assign, at par plus accrued interest and fees, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and other amounts at any time owing to it
hereunder and the other Loan Documents) to a bank or other institutional lender
specified by the Company, provided that (i) such assignment shall not conflict
with or violate any applicable Law, (ii) if the assignment is to a Person other
than a Lender, the Company shall have received the written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) to such assignment, (iii) the Company shall have paid to the Affected
Lender all monies (together with amounts due such Affected Lender under Section
7.01 hereof as if the Loans owing to it were prepaid rather than assigned) other
than principal and accrued interest owing to the Affected Lender hereunder, (iv)
the assignment is entered into in accordance with the other requirements of
Section 9.09 hereof (and the Borrower shall pay to the Administrative Agent any
assignment fees as set forth therein), (v) the assignee shall have paid to the
Affected Lender the principal amount of all outstanding Loans made by such
Affected Lender, together with all accrued interest thereon, (vi) in the case of
an assignment as a result of claim by an Affected Lender under clause (a) above,
such assignment will result in a reduction in such compensation or payments
thereunder, and (vii) in the case of an assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent; provided, further, that, so long
as the foregoing clauses (i) through (vii) have been satisfied, the failure by
such Lender to execute and deliver an Assignment and Assumption shall not impair
the validity of the removal of such Lender and such assignment shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption. If at the time Investment Grade Status exists as to the Company,
the Company may elect to repay the Loans of any Affected Lender (other than
Defaulting Lenders); provided that (i) the Company notifies such Lender through
the Administrative Agent of such election at least three Business Days before
the date of such repayment, and (ii) the Borrower repays or prepays the
principal amount of all outstanding Loans made by such Lender plus any accrued
but unpaid interest thereon plus all other amounts payable by the Borrower to
such


46



--------------------------------------------------------------------------------





Lender hereunder, on the applicable date of such repayment. Upon satisfaction of
the foregoing conditions, such Affected Lender shall cease to be a Lender for
all purposes hereunder and under the other Loan Documents.
ARTICLE 8    
THE ADMINISTRATIVE AGENT
Section 8.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Company nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of custom, and is intended to create or
reflect only an administrative relationship between contracting parties.
Section 8.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the terms “Lender” and “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 8.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


47



--------------------------------------------------------------------------------





The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.10 and 6.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
Section 8.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Company (provided that during the existence
of a Default, such consent shall not be required), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after


48



--------------------------------------------------------------------------------





the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article 8 and Section 9.12 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 8.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 8.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the agents, bookrunners or arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
Section 8.09.    Release of Guarantors. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under its Guaranty (a) if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder or (b) upon
request of the Company, so long as immediately after giving effect to such
release contemplated by this clause (b) (and, at the option of the Company, any
substantially simultaneous delivery to the Administrative Agent of one or more
additional Guaranties), the Company shall be in compliance with Section 5.10,
and the Administrative Agent hereby agrees to execute such documents and take
such actions as may be necessary or reasonably requested by the Company to
effect and evidence such release. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 8.09.
Section 8.10.    Certain ERISA Matters.


49



--------------------------------------------------------------------------------





(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
ARTICLE 9    
MISCELLANEOUS
Section 9.01.    Taxes.
(a)    Payments Free of Taxes; Obligations to Withhold; Payments on Account of
Taxes. (I) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan


50



--------------------------------------------------------------------------------





Party, then the Administrative Agent or such Loan Party shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(i)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) such Loan
Party or the Administrative Agent shall withhold or make such deductions as are
determined by such Loan Party or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 9.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(ii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
9.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
(c)    Tax Indemnifications. (I) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 15 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 9.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses (excluding any
Excluded Taxes) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(i)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.09(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto,


51



--------------------------------------------------------------------------------





whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon reasonable request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 9.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders. (I) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
9.01(e)(ii)(A), (e)(ii)(B) and (e)(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender; provided,
however, that the Lender shall not be entitled to any increased amounts under
Section 9.01(a) or to indemnification under Section 9.01(c)(i) if it fails to
complete, execute and submit such documentation on the basis of material
unreimbursed costs or expenses or material prejudice to the legal or commercial
position of the Lender unless it is the general policy or practice of the Lender
to do so in similar circumstances.
(i)    Without limiting the generality of the foregoing, with respect to the
Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or successor form)


52



--------------------------------------------------------------------------------





establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI (or successor form);
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN- E (or successor form); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E (or any successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or any successor form or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


53



--------------------------------------------------------------------------------





(ii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 9.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 9.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Loan Party under this Section 9.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes imposed with regard to such refunds) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    The Administrative Agent shall provide the Borrower the following
correct, complete and duly executed documents, as applicable: an IRS Form W-9,
IRS Form W-8BEN or W-8BEN-E (or any successor form) establishing an exemption
from U.S. federal withholding Tax, or IRS Form W-8ECI (or any successor forms).
The Administrative Agent shall also provide any other documentation reasonably
requested by the Borrower from time to time as will permit any payments under
the Loan Documents to be made without withholding or at a reduced rate of
withholding (“Additional Documentation”), provided that the Administrative Agent
shall not be required to provide such Additional Documentation if in the
Administrative Agent’s reasonable judgment the completion, execution or
submission of such Additional Documentation would subject the Administrative
Agent to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of the Administrative Agent; provided, further,
that the Administrative Agent shall not be entitled to any increased amounts
under Section 9.01(a) or to indemnification under Section 9.01(c)(i) if it fails
to complete, execute and submit such documentation on the basis of material
unreimbursed costs or expenses or material prejudice to the legal or commercial
position of the Administrative Agent unless it is the general policy or practice
of the Administrative Agent to do so in similar circumstances. The
Administrative Agent agrees that if any form or certification it previously
delivered pursuant to this Section 9.01(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower in writing of its legal inability to do so.
(h)    Survival. Each party’s obligations under this Section 9.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


54



--------------------------------------------------------------------------------





Section 9.02.    No Waiver, Cumulative Remedies. No delay or failure on the part
of the Administrative Agent or any Lender or on the part of the holder or
holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.
Section 9.03.    Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
Section 9.04.    Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.
Section 9.05.    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including, but not limited to,
Sections 7.01, 7.04, 9.04 and 9.12 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.
Section 9.06.    Sharing of Payments. Each Lender agrees with each other Lender
that if such former Lender shall receive any payment on account of principal or
interest, whether by set off or application of deposit balances or otherwise, on
any of the Loans in excess of its ratable share of payments on all such
Obligations then outstanding to the Lenders, then such Lender shall purchase for
cash at face value, but without recourse, ratably from each of such other
Lenders such amount of the Loans, or participations or subparticipation, as
applicable, therein, held by each such other Lender (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all such other Lenders; provided, however, that if any such purchase is
made by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. The
provisions of this Section shall not be construed to apply to (x) any payment
made by or on behalf of any Loan Party pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or as provided in Section 2.08), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Company or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section shall apply).


55



--------------------------------------------------------------------------------





Section 9.07.    Notices; Effectiveness; Electronic Communication. (I) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Company, the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 9.07; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article 2 if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent and
each Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Internet. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Company, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Company’s or the Administrative Agent’s transmission of materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Lender, or any


56



--------------------------------------------------------------------------------





other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Company, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company, the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of the Company or the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company or the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
Section 9.08.    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
Section 9.09.    Successors and Assigns. (I) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor the Company may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(a)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.


57



--------------------------------------------------------------------------------





(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than U.S. $5,000,000 or a larger multiple of U.S.
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Section
6.01(a), (j) or (k) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund.
The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
may, without notice to the Company, assign its rights and obligations under this
Agreement to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of U.S. $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (i)
any Person that fails to represent that it is a Qualified Person, (ii) the
Company or any of the Company’s Affiliates or Subsidiaries, (iii) a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), or (iv) a Defaulting
Lender or a Subsidiary thereof, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.


58



--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 7.04 and 9.12 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. The assignee Lender shall,
prior to the first date on which interest or fees are payable hereunder for its
account, deliver to the Borrower and the Administrative Agent any certification,
forms or other documentation in accordance with Section 9.01. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(b)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”), and shall promptly record in
the Register all assignments it receives in conformity with Section 9.09(a)
hereof. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(c)    Participations. Any Lender may at any time, without the consent of, or
notice to, any of the Borrower or the Administrative Agent, sell participations
to any Person (other than (i) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), (ii) the Company or any of the Company’s Affiliates or
Subsidiaries or (iii) a Person that fails to represent that it is a Qualified
Person) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in the first proviso to Section 9.10 that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 7.01, 7.04 and 9.01 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 9.01(e) shall be delivered to the Lender who sells the
participation); provided that such


59



--------------------------------------------------------------------------------





Participant (A) agrees to be subject to the provisions of Sections 7.05 and 7.06
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Sections 7.04 or 9.01, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 7.05 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 9.13 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 9.06 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import or related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Notices of Borrowing, Notices of Continuation/Conversion, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
Section 9.10.    Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Company, (b) the Required Lenders (or the
Administrative Agent with the signed written consent of the Required Lenders),
and (c) if the rights or duties of the Administrative Agent are affected
thereby, the Administrative Agent; provided that:


60



--------------------------------------------------------------------------------





(i)    no amendment or waiver pursuant to this Section 9.10 shall (A) increase
or extend any Commitment of any Lender without the consent of such Lender, (B)
reduce the amount of, or postpone the date for any scheduled payment of any
principal of or interest on, any Loan or of any fee payable hereunder without
the consent of each Lender directly and adversely affected thereby, provided
that each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, or (C) change the
application of payments set forth in Section 2.08 hereof, or change or waive any
provision of Section 9.06 to the extent it alters the pro rata nature of
disbursements by or payments to the Lenders, required by Section 9.06 without
the consent of each Lender directly and adversely affected thereby; and
(ii)    no amendment or waiver pursuant to this Section 9.10 shall, unless
signed by each Lender, (A) change the definition of Required Lenders, (B) change
the provisions of this Section 9.10 or (C) release the Borrower or the Company
from its Obligations under this Agreement.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended or the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
In addition, notwithstanding anything in this Section 9.10 to the contrary, if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.
Section 9.11.    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 9.12.    Expenses; Indemnity; Damage Waiver. (I) Costs and Expenses. The
Company shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates (but limited, in the
case of legal fees and expenses, to the reasonable and properly documented fees,
charges and disbursements of one counsel for the Administrative Agent and the
Arrangers taken as a whole), in connection with the syndication of the credit
facility provided for herein, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (other than a Defaulting Lender) in connection with the
enforcement or protection of its rights (1) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (2) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(a)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such


61



--------------------------------------------------------------------------------





Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including, but limited in the case of legal fees and expenses, to the
reasonable and properly documented fees, charges and disbursements of one
counsel to the Indemnitees taken as a whole and, if necessary, one firm of local
counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interests where the Indemnitee affected by such conflict
informs the Company of such conflict, one additional counsel to each group of
affected Indemnitees similarly situated taken as a whole), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property, including leaseholds, owned or operated by the Company or any
of its Subsidiaries, or any Environmental Claim or liability under any
Environmental Law, in each case to the extent related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Affiliates, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Company or any of its Affiliates against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Affiliate has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or (z)
result from a claim not involving an act or omission of a Loan Party and that is
brought by an Indemnitee against another Indemnitee (other than against any
Arranger or the Administrative Agent in their capacities as such). This Section
9.12(b) shall not apply with respect to Taxes other than Taxes that represent
losses, claims, damages, liabilities and related expenses arising from any
non-Tax claim, excluding Taxes for which the Indemnitee has been indemnified
under Section 9.01.
(b)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the Administrative Agent, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of the
Administrative Agent acting for the Administrative Agent (or any such
sub-agent), in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.04(e).
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each of the Borrower and the Company and any Indemnitee shall
not assert, and hereby waives, any claim on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages)


62



--------------------------------------------------------------------------------





arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, or any Loan or the use of the
proceeds thereof; provided that nothing contained in this sentence shall limit
the Company’s indemnity and reimbursement obligations to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in connection with which such Indemnitee is entitled to
indemnification hereunder. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(d)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 9.12.
(e)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
Section 9.13.    Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party that are then due and payable to such Lender or its respective Affiliates
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document or whether such obligations are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.10 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to
promptly notify the Borrower and the Administrative Agent after any such setoff
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Section 9.14.    Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in


63



--------------------------------------------------------------------------------





connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
Section 9.15.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, provided that the Company is given written notice prior
to any such disclosure to the extent not legally prohibited so that the Company
may seek a protective order or other appropriate remedy, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative or credit insurance transaction relating to
the Company and its obligations, (g) with the consent of the Company, (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company or a Subsidiary who did not acquire such
information as a result of a breach of this Section or (i) to any rating agency
in connection with rating the Company or its Subsidiaries or the credit facility
provided hereunder, the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facility provided hereunder.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, and other than information
regarding the closing date, size, type, purpose of, and parties to, the credit
facility provided hereunder, to data service providers, including league table
providers, that serve the lending industry.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
Section 9.16.    Entire Agreement. THE LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING OF THE PARTIES THERETO WITH RESPECT TO THE SUBJECT MATTER


64



--------------------------------------------------------------------------------





THEREOF AND ANY PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT THERETO
ARE SUPERSEDED HEREBY.
Section 9.17.    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of Law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Without limiting the foregoing provisions of this Section 9.17, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.
Section 9.18.    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.
Section 9.19.    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. Each
Loan Party shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, and the Borrower confirms that it is acting on its own account and
not on behalf of a third party.
Section 9.20.    Governing Law; Jurisdiction; Etc. (I) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(a)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY


65



--------------------------------------------------------------------------------





SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.07(a). NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 9.21.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.22.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Company and its Subsidiaries, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders on the other hand, (ii) such
Loan Party has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (iii) such Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
of the Administrative Agent, the Arrangers and the Lenders has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company or any of its Subsidiaries, or any other Person and
(ii) neither the Administrative Agent, the Arrangers nor the Lenders have any
obligation to the Company or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad


66



--------------------------------------------------------------------------------





range of transactions that involve interests that differ from those of the
Company and its Subsidiaries, and none of the Administrative Agent, the
Arrangers nor the Lenders have any obligation to disclose any of such interests
to the Company or its Subsidiaries. To the fullest extent permitted by Law, each
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
Section 9.23.    Qualified Person. Each Lender listed on the signature pages
hereof, by the execution and delivery of this Agreement, represents and warrants
to the Borrower that it is a Qualified Person.
Section 9.24.    Agent for Services Of Process. The Company agrees that promptly
following request by the Administrative Agent it will appoint and maintain an
agent reasonably satisfactory to the Administrative Agent to receive service of
process in New York City.
Section 9.25.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 9.26.    Collateral. Each of the Arrangers and Lenders represents hereby
that it, in good faith, has not and is not, directly or indirectly, relying upon
any Margin Stock as collateral in the extension or maintenance of any credit
provided for in this Agreement or otherwise relating hereto.
ARTICLE 10    
COMPANY GUARANTY


Section 10.01.    The Guaranty. The Company hereby unconditionally and
absolutely guarantees the full and punctual payment (whether at stated maturity,
upon acceleration or otherwise) of the principal of and interest on each Loan
made to the Borrower pursuant to this Agreement, and the full and punctual
payment of all other amounts payable by the Borrower under this Agreement. Upon
failure by the Borrower to pay punctually


67



--------------------------------------------------------------------------------





any such amount, the Company shall forthwith on demand pay the amount not so
paid at the place and in the manner specified in this Agreement. The Company
agrees that this guaranty is a continuing guaranty of payment and performance
and not of collection.
Section 10.02.    Guaranty Unconditional. The obligations of the Company
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower under any Loan Document, by operation
of law or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
Note;
(c)    any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any obligation of the Borrower contained in any Loan Document;
(d)    the existence of any claim, set off or other rights which the Company may
have at any time against the Borrower, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
(e)    any invalidity or unenforceability relating to or against the Borrower
for any reason of any Loan Document, or any provision of applicable Law or
regulation purporting to prohibit the payment by the Borrower of the principal
of or interest on any Loan or any other amount payable by it under this
Agreement; or
(f)    any other act or omission to act or delay of any kind by the Borrower,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Company’s
obligations hereunder.
Section 10.03.    Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans and all other amounts payable by the Company and the
Borrower under this Agreement shall have been paid in full. If at any time any
payment of the principal of or interest on any Loan or any other amount payable
by the Borrower under this Agreement is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.
Section 10.04.    Waiver by the Company. The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Borrower or any other Person.
Section 10.05.    Subrogation. Upon making any payment with respect to the
Borrower hereunder, the Company shall be subrogated to the rights of the payee
against the Borrower with respect to such payment; provided that the Company
shall not enforce any payment by way of subrogation unless all amounts of
principal of and interest on the Loans to the Borrower and all other amounts
payable by the Borrower under this Agreement have been paid in full.


68



--------------------------------------------------------------------------------





Section 10.06.    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower under this Agreement or its Notes is
stayed upon insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Company hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.


[Signature Pages Follow]




69



--------------------------------------------------------------------------------






This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.
LYONDELLBASELL INDUSTRIES N.V.,
as the Company
By: /s/ Thomas Aebischer    
Thomas Aebischer    
Chief Financial Officer & Authorized Attorney




LYB AMERICAS FINANCE COMPANY LLC,
as the Borrower
By: /s/ Larry Somma    
Larry Somma    
Vice President & Treasurer    






LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Maurice E. Washington    
Name: Maurice E. Washington
Title: Vice President






LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Lender
By: /s/ Andrew Wulff    
Name: Andrew Wulff
Title: Vice President






LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Peter S. Predun    
Name: Peter S. Predun
Title: Executive Director


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







CITIBANK, N.A.,
as a Lender
By: /s/ Michael Vondriska    
Name: Michael Vondriska
Title: Vice President


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Daniel R. Van Aken    
Name: Daniel R. Van Aken
Title: Managing Director


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
By: /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director




By: /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President




LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as a Lender
By: /s/ Tracy Rahn    
Name: Tracy Rahn
Title: Authorized Signatory


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.,
as a Lender
By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as a Lender
By: /s/ Sydney G. Dennis    
Name: Sydney G Dennis
Title: Director


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Judith E. Smith    
Name: Judith E. Smith
Title: Authorized Signatory




By: /s/ Joan Park    
Name: Joan Park
Title: Authorized Signatory




LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Lauren Steiner    
Name: Lauren Steiner
Title: Vice President


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







ING BANK N.V., DUBLIN BRANCH,
as a Lender
By: /s/ Sean Hassett    
Name: Sean Hassett
Title: Director




By: /s/ Cormac Langford    
Name: Cormac Langford
Title: Director




LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







MUFG BANK, LTD.,
as a Lender
By: /s/ Mark Maloney    
Name: Mark Maloney
Title: Authorized Signatory


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
By: /s/ James D. Weinstein    
Name: James D. Weinstein
Title: Managing Director


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender
By: /s/ Joe Lattanzi    
Name: Joe Lattanzi
Title: Managing Director


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







BANK OF CHINA, NEW YORK BRANCH,
as a Lender
By: /s/ Chen Xu    
Name: Chen Xu
Title: President & CEO


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ R. Ruining Nguyen    
Name: R. Ruining Nguyen
Title: Sr. Vice President


LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------







UNICREDIT BANK AG NEW YORK BRANCH,
as a Lender
By: /s/ Tom Taylor    
Name: Tom Taylor
Title: Managing Director






LyondellBasell Americas Finance Company LLC
Three-Year Credit Agreement
Signature Page

--------------------------------------------------------------------------------


EXHIBIT A


FORM OF NOTICE OF BORROWING
Date: ___________, ____
To:
Bank of America, N.A., as Administrative Agent for the Lenders party to the
Three-Year Credit Agreement, dated as of March 29, 2019 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), among
LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY LLC, a Delaware limited liability company (the
“Borrower”), the various institutions from time to time party thereto as
Lenders, BANK OF AMERICA, N.A., as Administrative Agent and such other parties
party thereto.

Ladies and Gentlemen:
The undersigned refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you irrevocable notice,
pursuant to Section 2.04 of the Credit Agreement, of the Borrowing specified
below:
1.    The aggregate amount of the proposed Borrowing is ____________.
2.    The Business Day of the proposed Borrowing is __________, 20__.
3.    The Borrowing is to be comprised of ______________________________.
[Type of Loan requested]
4.
For Eurodollar Rate Loans: with an Interest Period of _________ month(s).

Each of the conditions specified in Section 3.02(a) and (b) of the Credit
Agreement shall be satisfied on and as of the date of the Borrowing requested
hereby.
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
LYB AMERICAS FINANCE COMPANY LLC


By: ___________________________________
Name:
Title:




A-1

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF NOTICE OF CONTINUATION/CONVERSION
Date: ____________, ____
To:
Bank of America, N.A., as Administrative Agent for the Lenders party to the
Three-Year Credit Agreement, dated as of March 29, 2019 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), among
LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY LLC, a Delaware limited liability company (the
“Borrower”), the various institutions from time to time party thereto as
Lenders, BANK OF AMERICA, N.A., as Administrative Agent and such other parties
party thereto.

Ladies and Gentlemen:
The undersigned refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you irrevocable notice,
pursuant to Section 2.04 of the Credit Agreement, of the conversion/continuation
of an existing Borrowing of [Eurodollar Rate Loans] [Base Rate Loans] on the
terms specified below:
1.
The Business Day of the proposed [conversion] [continuation] is _______, 20__.

2.
The aggregate principal amount of the Loans to be converted/continued is
__________________________________.

4.
The Loans are to be converted into/continued as [Eurodollar Rate Loans] [Base
Rate Loans].

5.
If applicable: The duration of the Interest Period for the Eurodollar Rate Loans
included in the Borrowing resulting from such [conversion] [continuation] shall
be __________ month(s).

IN WITNESS WHEREOF, the undersigned has caused this Notice of
Continuation/Conversion to be executed and delivered as of the date first above
written.
LYB AMERICAS FINANCE COMPANY LLC


By: ___________________________________
Name:
Title:






B-1

--------------------------------------------------------------------------------


EXHIBIT C


FORM OF NOTE
Date: _________, _______
For Value Received, the undersigned (the “Borrower”) hereby promises to pay to
___________________________ (the “Lender”) on the Maturity Date, at the
Administrative Agent’s Office in accordance with Section 2.08(a) of the Credit
Agreement, the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to the Credit Agreement, together with interest on the
unpaid principal amount of each Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates, specified in the Credit
Agreement, the provisions of which are incorporated by reference in this Note.
This Note is one of the Notes referred to in the Three-Year Credit Agreement
dated as of March 29, 2019 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a
naamloze vennootschap (a public limited liability company) formed under the laws
of The Netherlands, LYB AMERICAS FINANCE COMPANY LLC, a Delaware limited
liability company, the various institutions from time to time party thereto as
Lenders, BANK OF AMERICA, N.A., as Administrative Agent, and such other parties
party thereto, and this Note and the holder hereof are entitled to all the
benefits referred to therein, to which Credit Agreement reference is hereby made
for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of New York. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
Voluntary prepayments may be made hereon in whole or in part without premium or
penalty in accordance with Section 2.07 of the Credit Agreement, and upon the
occurrence and continuation of one or more Events of Default, this Note may be
declared due prior to the expressed maturity hereof, all in the events, on the
terms and in the manner as provided for in the Credit Agreement.
This Note is issued under and subject to the terms of the Credit Agreement.
[This Note is also entitled to the benefits of the Guaranty.]


C-1

--------------------------------------------------------------------------------







The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
LYB AMERICAS FINANCE COMPANY LLC,
as the Borrower


By:     
Name:
Title:




C-2



--------------------------------------------------------------------------------









LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of
Loan Made
Amount of Loan Made
End of Interest Period
Amount of
Principal
or Interest
Paid This Date
Outstanding
Principal Balance
This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











C-3



--------------------------------------------------------------------------------


EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the credit facility provided for in the Credit Agreement and (ii) to the
extent permitted to be assigned under applicable Law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.




___________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


D-1

--------------------------------------------------------------------------------





1.    Assignor[s]:    ________________________________
________________________________
2.    Assignee[s]:    ________________________________
________________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Administrative Agent:     Bank of America, N.A., as the administrative agent
under the Credit Agreement

4.
Credit Agreement:     Three-Year Credit Agreement, dated as of March 29, 2019
(as extended, renewed, amended or restated from time to time), among
LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY LLC, a Delaware limited liability company (the
“Borrower”), the various institutions from time to time party thereto as
Lenders, BANK OF AMERICA, N.A., as Administrative Agent and such other parties
party thereto.

5.
Assigned Interest:

 Assignor[s]5 
 Assignee[s]6 
Aggregate
Amount of
Commitment/
Loans for all
    Lenders7   
Amount of
Commitment/
Loans
    Assigned
Percentage
Assigned of Commitment/
      Loans8     
CUSIP
Number
 
 
 
 
 
 
 
 
 
 
 
 

6.
Not an Employee Benefit Plan.  [The][Each] Assignee represents and warrants as
of the Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower, that [the][such] Assignee is not and will not be (1) an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.



___________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


D-2

--------------------------------------------------------------------------------







[7.
Trade Date: ____________________]9 

Effective Date: ____________________, 20__
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S] 10 


[________________]


By: ___________________________________
Name:
Title:




ASSIGNEE[S] 11 


[_______________]


By: ___________________________________
Name:
Title:


___________________________
9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).




D-3

--------------------------------------------------------------------------------





[Consented to and]12 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: ___________________________________
Name:
Title:






[Consented to:]


[LYONDELLBASELL INDUSTRIES N.V.,
as the Company]13 


By: ___________________________________
Name:
Title:








































___________________________
12 To be added only if consent of the Administrative Agent is required under
Section 9.09 of the Credit Agreement.
13 To be added only if the consent of the Company is required under Section 9.09
of the Credit Agreement.


D-4

--------------------------------------------------------------------------------





Annex 1 to
Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) this
assignment is being made in accordance with the Credit Agreement and all Laws
and regulations applicable to [the][such] Assignor and it is the legal and
beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents, (iii)
the financial condition of the Company, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Company, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) this
assignment is being made in accordance with the Credit Agreement and all Laws
and regulations applicable to [the][such] Assignee and it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.09(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.09(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee and (viii) it is a Qualified Person; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other


D-5

--------------------------------------------------------------------------------





amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








D-6

--------------------------------------------------------------------------------


EXHIBIT E


FORM OF GUARANTY
This GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) dated as of [______________] is
made by the parties who have executed this Guaranty (such parties, along with
any other parties who execute and deliver to the Administrative Agent
hereinafter identified and defined an agreement in the form attached hereto as
Exhibit A, being herein referred to collectively as the “Guarantors” and
individually as a “Guarantor”, subject to Section 6 of this Guaranty) in favor
of the Guaranteed Creditors (defined below). All capitalized terms used in this
Guaranty without definition shall have the same meaning herein as such terms
have in the Credit Agreement (defined below).
P R E L I M I N A R Y S T A T E M E N T S
A.    LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY LLC, a Delaware limited liability company (the
“Borrower”), BANK OF AMERICA, N.A., as administrative agent (the “Administrative
Agent”), the financial institutions from time to time party thereto (hereinafter
referred to collectively as the “Lenders” and individually as a “Lender”) and
the other parties thereto have entered into a Three-Year Credit Agreement, dated
as of March 29, 2019 (as the same may be further amended, restated, supplemented
or otherwise modified from time to time, including amendments and restatements
thereof in its entirety, being hereinafter referred to as the “Credit
Agreement”), pursuant to which the Lenders have agreed, subject to certain terms
and conditions, to extend credit and make certain other financial accommodations
available to the Borrower (the Administrative Agent and the Lenders being
hereinafter referred to collectively as the “Guaranteed Creditors” and
individually as a “Guaranteed Creditor”).
B.    The Company owns, directly or indirectly, equity interests in each of the
Guarantors and the Company provides each of the Guarantors with financial,
management, administrative, and technical support which enables each such
Guarantor to conduct its businesses in an orderly and efficient manner in the
ordinary course.
C.    Each Guarantor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Guaranteed Creditors to the Borrower.
NOW THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Guarantee.
(a)    Each Guarantor hereby, jointly and severally, irrevocably and
unconditionally guarantees on a senior basis, as a primary obligor and not
merely as a surety, to each Guaranteed Creditor and its successors and permitted
assigns the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of all Obligations of the Borrower
under the Loan Documents. Each Guarantor further agrees that the Obligations may
be extended or renewed, in whole or in part, without


E-1

--------------------------------------------------------------------------------





notice or further assent from any Guarantor, and that each Guarantor shall
remain bound under this Guaranty notwithstanding any extension or renewal of any
Obligation.
(b)    To the extent applicable, each Guarantor waives presentation to, demand
of payment from and protest to the Borrower of any of the Obligations and also
waives notice of protest for nonpayment. Each Guarantor waives notice of any
default under the Obligations. The obligations of each Guarantor hereunder shall
not be affected by (i) the failure of any Guaranteed Creditor to assert any
claim or demand or to enforce any right or remedy against the Borrower or any
other Person under the Loan Documents; (ii) any extension or renewal of the Loan
Documents; (iii) any rescission, waiver, amendment or modification of any of the
terms or provisions of any of the Loan Documents; (iv) the failure of any
Guaranteed Creditor to exercise any right or remedy against any other guarantor
of the Obligations; or (v) any change in the ownership of each Guarantor, except
as provided in Section 2(b) or Section 2(c). Each Guarantor hereby waives any
right to which it may be entitled to have its Obligations hereunder divided
among the Guarantors, such that such Guarantor’s obligations would be less than
the full amount claimed.
(c)    Each Guarantor hereby waives any right to which it may be entitled to
have the assets of the Borrower first be used and depleted as payment of the
Borrower’s or such Guarantor’s obligations hereunder prior to any amounts being
claimed from or paid by such Guarantor hereunder. Each Guarantor hereby waives
any right to which it may be entitled to require that the Borrower be sued prior
to an action being initiated against such Guarantor.
(d)    Each Guarantor further agrees that its Guarantee herein constitutes a
guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Guaranteed Creditor to any security held for payment of the Obligations.
(e)    The Guarantee of each Guarantor is, to the extent and in the manner set
forth in this Guaranty, the senior unsecured Obligations of the Guarantors,
equal in right of payment to all existing and future unsubordinated indebtedness
of the relevant Guarantor.
(f)    Except as expressly set forth in Section 2 and Section 6, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor herein shall not be discharged or impaired or otherwise affected
by the failure of any Guaranteed Creditor to assert any claim or demand or to
enforce any remedy under any of the Loan Documents, by any waiver or
modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of any Guarantor or would otherwise
operate as a discharge of any Guarantor as a matter of law or equity, other than
payment in full of all the Obligations (other than any contingent reimbursement
or indemnification obligations for which no claim has been asserted as of the
relevant time of determination).
(g)    Each Guarantor agrees that its obligations hereunder shall remain in full
force and effect until released in accordance with Section 2(b). Each Guarantor
further agrees that its obligations herein shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof,


E-2

--------------------------------------------------------------------------------





of principal of or interest on any Obligation is rescinded or must otherwise be
restored by any Guaranteed Creditor upon the bankruptcy or reorganization of the
Borrower or otherwise.
(h)    In furtherance of the foregoing and not in limitation of any other right
which any Guaranteed Creditor has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay the principal of or
interest on any Obligation when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, each Guarantor hereby
promises to and shall, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, in the manner specified in the Credit
Agreement, to any Guaranteed Creditor an amount equal to the sum of (i) the
unpaid principal amount of the Obligations owed to such Guaranteed Creditor,
(ii) accrued and unpaid interest on such Obligations (but only to the extent not
prohibited by applicable Law) and (iii) all other monetary obligations of the
Borrower to such Guaranteed Creditor under the Loan Documents.
(i)    Upon making any payment with respect to the Borrower hereunder, each
Guarantor shall be subrogated to the rights of the payee against the Borrower
with respect to such payment; provided that such Guarantor shall not enforce any
payment by way of subrogation unless all amounts of principal of and interest on
the Loans to the Borrower and all other amounts payable by the Borrower under
the Credit Agreement have been paid in full. Each Guarantor further agrees that,
as between it, on the one hand, and the Guaranteed Creditors, on the other hand,
(i) the maturity of the Obligations guaranteed hereby may be accelerated as
provided in Article 6 of the Credit Agreement for the purposes of the guarantees
herein, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Obligations guaranteed hereby, and (ii) in
the event of any declaration of acceleration of such Obligations as provided in
Article 6 of the Credit Agreement, such Obligations (whether or not due and
payable) shall forthwith become due and payable by the Borrower for the purposes
of this Guaranty.
(j)    Each Guarantor also agrees to pay any and all costs and expenses
(including reasonable and documented attorneys’ fees and expenses) incurred by
any Guaranteed Creditor in enforcing any rights under this Guaranty subject to
the limitations contained in the Credit Agreement.
(k)    Upon request of the Administrative Agent, each Guarantor shall execute
and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Guaranty.
Section 2.    Limitation on Liability.
(a)    Any term or provision of this Guaranty to the contrary notwithstanding,
the maximum aggregate amount of the Obligations guaranteed hereunder by each
Guarantor shall not exceed the maximum amount that can be hereby guaranteed
without rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer or
similar Laws affecting the rights of creditors generally.
(b)    The Obligations of any Guarantor under this Guaranty will be
automatically and unconditionally released and discharged and no further action
by such Guarantor, any Guaranteed Creditor or the Administrative Agent is
required for the release and discharge of such Guarantor’s obligations


E-3

--------------------------------------------------------------------------------





hereunder, (A) pursuant to any event described in Section 8.09 of the Credit
Agreement or (B) upon termination of the Commitments and the principal of and
interest on the Obligations and all other amounts payable by the Borrower under
the Credit Agreement have been paid in full (other than any contingent
reimbursement or indemnification obligations for which no claim has been
asserted as of the relevant time of determination); provided that if at any time
any payment of any Obligation as described in this clause (B) is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, each Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.
(c)    The Obligations of the Guarantors will be limited as necessary to
recognize certain defenses generally available to guarantors (including those
that relate to fraudulent conveyance or transfer, voidable preference, financial
assistance, corporate purpose, capital maintenance or similar Laws, regulations
or defenses affecting the rights of creditors generally) or other considerations
under applicable Law.
Section 3.    Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and permitted assigns of the Guaranteed Creditors and, in the event
of any transfer or assignment of rights by any Guaranteed Creditor made in
accordance with the Credit Agreement, the rights and privileges conferred upon
that party in each of the Loan Documents shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
of the Credit Agreement.
Section 4.    No Waiver. Neither a failure nor a delay on the part of the
Guaranteed Creditors in exercising any right, power or privilege under this
Guaranty shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Guaranteed Creditors herein
expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which any of them may have under this Guaranty at law, in
equity, by statute or otherwise.
Section 5.    Modification. No modification, amendment or waiver of any
provision of this Guaranty, nor the consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent in accordance with the Credit Agreement,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice to or demand on any Guarantor in
any case shall entitle any Guarantor to any other or further notice or demand in
the same, similar or other circumstances.
Section 6.    Execution of Supplement to Guaranty Agreement. Additional
Subsidiaries may become Guarantors hereunder by executing and delivering to the
Administrative Agent an agreement substantially in the form of Exhibit A hereto.
Concurrently with the execution and delivery of such agreement, the Company
shall deliver to the Administrative Agent such evidence of corporate authority
and opinions of counsel with respect thereto as the Administrative Agent may
reasonably request.
Section 7.    Non-Impairment. The failure to endorse a guarantee on any Note
shall not affect or impair the validity thereof.


E-4

--------------------------------------------------------------------------------





Section 8.    Governing Law; Effectiveness; Counterparts. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(without regard to principles of conflicts of laws). This Guaranty and every
part thereof shall be effective upon delivery to the Administrative Agent,
without further act, condition or acceptance by the Guaranteed Creditors. The
Guarantors waive notice of the Guaranteed Creditors’ acceptance hereof. This
Guaranty may be executed in counterparts and by different parties hereto on
separate counterparts each of which shall be an original, but all together to be
one and the same instrument.
Section 9.    Submission to Jurisdiction; Waiver of Jury Trial. EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GUARANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).
Section 10.    Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 9. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
Section 11.    Notices. All notices or other communications to each Guarantor
shall be delivered to such Guarantor in care of the Company as provided in
Section 9.07 of the Credit Agreement.
Section 12.    Taxes. Any and all payments under this Guaranty by any Guarantor
shall be made free and clear of, and without deduction or withholding for, any
Taxes, all in accordance with the Credit Agreement.
[SIGNATURE PAGE TO FOLLOW]


E-5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be executed and
delivered as of the date first above written.
GUARANTORS:


[____________________]


By: ___________________________________
Name:
Title:


E-6

--------------------------------------------------------------------------------





EXHIBIT A
SUPPLEMENT TO GUARANTY AGREEMENT
This Supplement to Guaranty Agreement (this “Agreement”) dated as of
[____________] is made by [GUARANTOR] (the “New Guarantor”), a subsidiary of
LYONDELLBASELL INDUSTRIES N.V., a public company with limited liability
(naamloze vennootschap) in the country of the Netherlands (or its successor)
(the “Company”).
W I T N E S S E T H :
WHEREAS, certain subsidiaries of the Company have executed and delivered to the
Administrative Agent that certain Guaranty Agreement dated as of [____________]
(such Guaranty Agreement, as the same may from time to time be modified or
amended, including supplements thereto which add or substitute parties as
Guarantors thereunder, being hereinafter referred to as the “Guaranty”) pursuant
to which such subsidiaries (the “Existing Guarantors”) have guaranteed to the
Guaranteed Creditors the full and prompt payment of, among other things, any and
all indebtedness, obligations and liabilities of the Borrower arising under the
Loan Documents; and
WHEREAS, the Company provides the New Guarantor with substantial financial,
managerial, administrative and technical support and the New Guarantor will
directly and substantially benefit from credit and other financial
accommodations extended and to be extended by the Guaranteed Creditors to the
Borrower;
NOW THEREFORE, and in consideration of advances made or to be made, or credit
accommodations given or to be given, to the Borrower by the Guaranteed Creditors
from time to time, the New Guarantor hereby agrees as follows:
1.    Defined Terms. As used in this Agreement, terms defined in the Guaranty or
in the preamble or recital hereto are used herein as therein defined, except
that the term “Guarantor” or “Guarantors” and any provision of the Guaranty
providing meaning to such term shall be deemed a reference to the Existing
Guarantors and the New Guarantor. The words “herein”, “hereof” and “hereby” and
other words of similar import used in this Agreement refer to this Agreement as
a whole and not to any particular section hereof.
2.    Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with all Existing Guarantors, to unconditionally guarantee the
Borrower’s Obligations under the Loan Documents on the terms and subject to the
conditions set forth in the Guaranty and to be bound by all applicable
provisions of the Credit Agreement and the Notes and to perform all of the
obligations and agreements of a Guarantor under the Guaranty. Effective as of
the date hereof, the New Guarantor hereby becomes a party to the Guaranty as a
Guarantor thereunder with the same effect as if the New Guarantor were an
original signatory to the Guaranty.


E-7

--------------------------------------------------------------------------------





3.    Notices. All notices or other communications to the New Guarantor shall be
delivered to the address specified on the signature page to this Agreement and
in the manner provided for in Section 9.07 of the Credit Agreement.
4.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
5.    Counterparts. This Agreement may be executed in counterparts and by
different parties hereto on separate counterparts each of which shall be an
original, but all together to be one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
[NEW GUARANTOR]


By: ___________________________________
Name:
Title:




Notice address for New Guarantor:


c/o ______________________________________
_________________________________________
_________________________________________
Attention: ________________________________
Telephone: _______________________________
Telecopy: ________________________________








E-8

--------------------------------------------------------------------------------


EXHIBIT F-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Three-Year Credit Agreement, dated as of March
29, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands, LYB AMERICAS FINANCE COMPANY LLC, a Delaware limited liability
company, the various institutions from time to time party thereto as Lenders,
BANK OF AMERICA, N.A., as Administrative Agent and such other parties party
thereto.
Pursuant to the provisions of Section 9.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E
or any successor form. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:     __________________________________
Name:
Title:


Date:    ______________, _____




F-1

--------------------------------------------------------------------------------


EXHIBIT F-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Three-Year Credit Agreement, dated as of March
29, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands, LYB AMERICAS FINANCE COMPANY LLC, a Delaware limited liability
company, the various institutions from time to time party thereto as Lenders,
BANK OF AMERICA, N.A., as Administrative Agent and such other parties party
thereto.
Pursuant to the provisions of Section 9.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or any successor
form. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:     __________________________________
Name:
Title:


Date:    ______________, _____






F-2

--------------------------------------------------------------------------------


EXHIBIT F-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Three-Year Credit Agreement, dated as of March
29, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands, LYB AMERICAS FINANCE COMPANY LLC, a Delaware limited liability
company, the various institutions from time to time party thereto as Lenders,
BANK OF AMERICA, N.A., as Administrative Agent and such other parties party
thereto.
Pursuant to the provisions of Section 9.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS Form
W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:     __________________________________
Name:
Title:
Date:    ______________, _____


F-3

--------------------------------------------------------------------------------


EXHIBIT F-4




FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Three-Year Credit Agreement, dated as of March
29, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands, LYB AMERICAS FINANCE COMPANY LLC, a Delaware limited liability
company, the various institutions from time to time party thereto as Lenders,
BANK OF AMERICA, N.A., as Administrative Agent and such other parties party
thereto.
Pursuant to the provisions of Section 9.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:     __________________________________
Name:
Title:
Date:    ______________, _____


F-1

--------------------------------------------------------------------------------


        


SCHEDULE 1(a)
Commitments
Lender
Amount
Percentage*
Bank of America, N.A.
$
368,750,000.00
9.218750000
%
JPMorgan Chase Bank, N.A.
$
368,750,000.00
9.218750000
%
Citibank, N.A.
$
368,750,000.00
9.218750000
%
Wells Fargo Bank, National Association
$
368,750,000.00
9.218750000
%
Deutsche Bank AG New York Branch
$
275,000,000.00
6.875000000
%
Mizuho Bank, Ltd.
$
275,000,000.00
6.875000000
%
Morgan Stanley Bank, N.A.
$
275,000,000.00
6.875000000
%
Barclays Bank PLC
$
200,000,000.00
5.000000000
%
Credit Suisse AG, Cayman Islands Branch
$
200,000,000.00
5.000000000
%
HSBC Bank USA, National Association
$
200,000,000.00
5.000000000
%
ING Bank N.V., Dublin Branch
$
200,000,000.00
5.000000000
%
MUFG Bank, Ltd.
$
200,000,000.00
5.000000000
%
Sumitomo Mitsui Banking Corporation
$
200,000,000.00
5.000000000
%
The Bank of Nova Scotia, Houston Branch
$
200,000,000.00
5.000000000
%
Bank of China, New York Branch
$
100,000,000.00
2.500000000
%
PNC Bank, National Association
$
100,000,000.00
2.500000000
%
UniCredit Bank AG New York Branch
$
100,000,000.00
2.500000000
%
Total:
$
4,000,000,000.00
100.000000000
%





* rounded to 9 decimal places




    

--------------------------------------------------------------------------------


        


SCHEDULE 4.11
Significant Subsidiaries
NAME OF ENTITY
JURISDICTION
% OWNED
LyondellBasell Subholdings B.V.
The Netherlands
100%
Basell International Holdings B.V.
The Netherlands
100%
Basell Germany Holdings GmbH
Germany
100%
Basell Polyethylene SAS
France
100%
LYB Finance Company B.V.
The Netherlands
100%
LyondellBasell Finance Company
Delaware, U.S.A.
100%
Lyondell Chemical Company
Delaware, U.S.A.
100%
Equistar LP, LLC
Delaware, U.S.A.
100%
Equistar Chemicals, LP
Delaware, U.S.A.
100%
Lyondell Refining Company LLC
Delaware, U.S.A.
100%
Lyondell Refining I LLC
Delaware, U.S.A.
100%
Houston Refining LP
Delaware, U.S.A.
100%
Lyondell Chemical Technology 1 Inc.
Delaware, U.S.A.
100%



 




    

--------------------------------------------------------------------------------







SCHEDULE 5.01
Internet Website Address


http://www.lyondellbasell.com/InvestorRelations/










    

--------------------------------------------------------------------------------





SCHEDULE 5.01
Administrative Agent’s Office; Certain Addresses for Notices
COMPANY / BORROWER:
Company:
LyondellBasell Industries N.V.
Attention:
Treasury Operations
Address:
Stationsplein 45, 3013 AK Rotterdam, The Netherlands
Telephone:
31 10 713 6216
Facsimile:
31 10 713 7912
E-Mail Address:


TreasuryOperationsEU@lyb.com
TreasuryOperationsUS@lyb.com
 
 
Borrower:
LYB Americas Finance Company LLC
Attention:
Treasury Operations
Address:
1221 McKinney Street, Suite 300
Houston, TX 77010
Telephone:
713-309-4513
Facsimile:
713-309-7136
E-Mail Address:
TreasuryOperationsEU@lyb.com
TreasuryOperationsUS@lyb.com
US Taxpayer ID:
75-3260806
 
ADMINISTRATIVE AGENT’S OFFICE:
For payment and Requests for Credit Extensions:
Bank of America, N.A.
Address:
TX2-984-03-23
2380 Performance Drive Building C Floor 3
Richardson, TX 75082-4233
Attention:
Jared McClure
Telephone:
469 201-4418
Facsimile:
214 290-9413
E-Mail Address:
jared.l.mcclure@baml.com


(for payments):
Bank of America, N.A.
ABA # 026009593
New York, NY
Account #: 1366072250600
Attn: Wire Clearing Acct for Syn Loans - LIQ
Ref: Lyondell Three-Year Term Loan







    